Exhibit 10.6




--------------------------------------------------------------------------------









Published CUSIP Number: ______________


  ______________
CREDIT AGREEMENT
Dated as of January 13, 2014
among
COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP,
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMORGAN CHASE BANK, N.A.
as Syndication Agent,
JPMORGAN CHASE BANK, N.A.
as Documentation Agent
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
J.P. MORGAN SECURITIES LLC
as Lead Arranger and Bookrunner



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
 
Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
 
1


1.01


Defined Terms
 
1


1.02


Other Interpretive Provisions
 
33


1.03


Accounting Terms
 
33


1.04


Rounding
 
34


1.05


Times of Day
 
34


1.06


Letter of Credit Amounts
 
34


Article II. the COMMITMENTS and Credit Extensions
 
34


2.01


Commitments
 
34


2.02


Borrowings, Conversions and Continuations of Committed Loans
 
35


2.03


Letters of Credit
 
36


2.04


Swing Line Loans
 
44


2.05


Prepayments
 
47


2.06


Termination or Reduction of Commitments
 
48


2.07


Repayment of Loans
 
48


2.08


Interest
 
48


2.09


Fees
 
49


2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
50


2.11


Evidence of Debt
 
50


2.12


Payments Generally; Administrative Agent’s Clawback
 
51


2.13


Sharing of Payments by Lenders
 
52


2.14


Increase in Commitments
 
53


2.15


Cash Collateral
 
55


2.16


Defaulting Lenders
 
56


2.17


Extension of Maturity Date
 
58


2.17


Minimum Equity Raise Test
 
59


2.17


Initial Security and Unsecured Conversion
 
60


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
61


3.01


Taxes
 
61


3.02


Illegality
 
64


3.03


Inability to Determine Rates
 
65


3.04


Increased Costs
 
65


3.05


Compensation for Losses
 
66


3.06


Mitigation Obligations; Replacement of Lenders
 
67


3.07


Survival
 
67


Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
67


4.01


Conditions of Initial Credit Extension
 
67




i



--------------------------------------------------------------------------------




4.02


Conditions to all Credit Extensions
 
69


4.03


Initial Approval Rights
 
70


Article V. REPRESENTATIONS AND WARRANTIES
 
70


5.01


Existence, Qualification and Power
 
70


5.02


Authorization; No Contravention
 
70


5.03


Governmental Authorization; Other Consents
 
71


5.04


Binding Effect
 
71


5.05


Financial Statements; No Material Adverse Effect; Secured Debt
 
71


5.06


Litigation
 
71


5.07


No Default
 
71


5.08


Ownership of Property; Liens
 
72


5.09


Environmental Compliance
 
72


5.10


Insurance
 
72


5.11


Taxes
 
72


5.12


ERISA Compliance
 
72


5.13


Subsidiaries; Equity Interests
 
73


5.14


Margin Regulations; Investment Company Act
 
73


5.15


Disclosure
 
73


5.16


Compliance with Laws
 
73


5.17


Intellectual Property; Licenses, Etc.
 
73


5.18


Sanctions Laws and Regulations.
 
74


5.19


Solvency
 
74


5.20


REIT Status
 
74


Article VI. AFFIRMATIVE COVENANTS
 
74


6.01


Financial Statements
 
74


6.02


Certificates; Other Information
 
75


6.03


Notices
 
77


6.04


Payment of Obligations
 
77


6.05


Preservation of Existence, Etc
 
78


6.06


Maintenance of Properties
 
78


6.07


Maintenance of Insurance
 
78


6.08


Compliance with Laws
 
78


6.09


Books and Records
 
78


6.10


Inspection Rights
 
78


6.11


Use of Proceeds
 
79


6.12


Environmental Matters
 
79


6.13


Addition of Qualified Unencumbered Properties/Additional Subsidiary Guarantors
 
80


6.14


Removal of Qualified Unencumbered Properties
 
81


6.15


Sanctions Law and Regulations
 
82




ii



--------------------------------------------------------------------------------




Article VII. NEGATIVE COVENANTS
 
82


7.01


Liens
 
82


7.02


Investments
 
83


7.03


Indebtedness
 
84


7.04


Fundamental Changes
 
85


7.05


Dispositions
 
86


7.06


Dividend Payout Ratio
 
86


7.07


Change in Nature of Business
 
87


7.08


Transactions with Affiliates
 
87


7.09


Burdensome Agreements.
 
87


7.10


Use of Proceeds
 
87


7.11


Financial Covenants
 
88


7.12


Additional Restricted Actions.
 
88


7.13


Organizational Matters.
 
89


7.14


Ownership and Creation of Foreign Subsidiaries.
 
89


7.15


Prohibition on Additional Equity Interests and New Members or Partners
 
89


Article VIII. EVENTS OF DEFAULT AND REMEDIES
 
89


8.01


Events of Default
 
89


8.02


Remedies Upon Event of Default
 
92


8.03


Application of Funds
 
92


Article IX. ADMINISTRATIVE AGENT
 
93


9.01


Appointment and Authority
 
93


9.02


Rights as a Lender
 
93


9.03


Exculpatory Provisions
 
93


9.04


Reliance by Administrative Agent
 
94


9.05


Delegation of Duties
 
94


9.06


Resignation of Administrative Agent
 
95


9.07


Non-Reliance on Administrative Agent and Other Lenders
 
96


9.08


No Other Duties, Etc.
 
96


9.09


Administrative Agent May File Proofs of Claim
 
96


9.10


Collateral and Guaranty Matters
 
97


9.11


Swap Contracts.
 
97


9.12


Enforcement.
 
97


Article X. MISCELLANEOUS
 
97


10.01


Amendments, Etc.
 
97


10.02


Notices; Effectiveness; Electronic Communication
 
99


10.03


No Waiver; Cumulative Remedies; Enforcement
 
101


10.04


Expenses; Indemnity; Damage Waiver
 
101


10.05


Payments Set Aside
 
103


10.06


Successors and Assigns
 
104




iii



--------------------------------------------------------------------------------




10.07


Treatment of Certain Information; Confidentiality
 
110


10.08


Right of Setoff
 
111


10.09


Interest Rate Limitation
 
112


10.10


Counterparts; Integration; Effectiveness
 
112


10.11


Survival of Representations and Warranties
 
112


10.12


Severability
 
112


10.13


Replacement of Lenders
 
112


10.14


Governing Law; Jurisdiction; Etc
 
113


10.15


Waiver of Jury Trial
 
114


10.16


No Advisory or Fiduciary Responsibility.
 
114


10.17


USA PATRIOT Act Notice
 
115


10.18


Electronic Execution of Assignments and Certain Other Documents
 
115


10.19


Time of the Essence
 
115


10.20


Entire Agreement
 
115








iv



--------------------------------------------------------------------------------




SCHEDULES
2.01    Commitments and Applicable Percentages
5.06    Litigation
5.08    Real Property Assets and Qualified Unencumbered Properties
5.09    Environmental Matters
5.13    Loan Party Jurisdiction and Taxpayer Identification
5.17    Intellectual Property Matters
7.01    Existing Liens
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Note
C-2     Term Note
C-3    Swing Line Note
D-1    Compliance Certificate
D-2    Borrowing Base Compliance Certificate
E-1    Form of Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Opinion Matters
H    Environmental Investigations
I    U.S. Tax Compliance Certificates



v



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into, as of January 13, 2014,
among Cole Corporate Income Operating Partnership II, LP, a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and JPMorgan Chase
Bank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower has requested that the Lenders provide the credit facility set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Addition Date” has the meaning specified in Section 6.13.
"Additional Equity" has the meaning specified in Section 2.18(a).
“Adjusted Annual EBITDA” means, with respect to the Consolidated Group for any
period, an amount equal to the Consolidated Net Income for the most recently
ended Measurement Period, as adjusted by (a) adding or deducting for, as
appropriate, any adjustment made under GAAP during such Measurement Period for
straight lining of rents, gains or losses from sales of assets, extraordinary
items, impairment of real estate assets, taxes, depreciation, amortization,
interest expenses, other non-cash items, fees and expenses associated with the
transactions contemplated by this Agreement and real estate acquisition costs
and expenses, and the Consolidated Group Pro Rata Share of any adjustment made
under GAAP during such Measurement Period for straight lining of rents, gains or
losses from sales of assets, interest, taxes, depreciation, amortization, other
non-cash items, extraordinary items, impairment of real estate assets and real
estate acquisition costs and expenses for the Investment Affiliates; (b)
deducting an annual amount for capital expenditures for such Measurement Period
equal to (i) $0.25 per square foot for office Projects, and (ii) $0.10 per
square foot for industrial, distribution and warehouse Projects, in each case,
multiplied by the weighted average gross leasable area for such Projects
(including only the square footage, FF&E, or units in (i) — (ii) above which is
owned by the Consolidated Group during such Measurement Period and excluding the
square footage, FF&E, or units of the buildings on the ground leased portion of
any Project for which one of the members of the Consolidated Group is the
lessor); and (c) adding the Advisor Fee Adjustment for such Measurement Period;
provided, however, Adjusted Annual EBITDA attributable to Excluded Tenants shall
be excluded for purposes of the definition of Adjusted Annual EBITDA. To the
extent previously adjusted, all of the above described modifiers to such
Consolidated Net Income are as derived from CCIT II’s books and records, which
books and records are to be maintained in accordance with GAAP.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for the
relevant Interest Period, or for any Base Rate Loan, an interest rate per annum
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

1



--------------------------------------------------------------------------------




“Adjusted Unencumbered NOI” means, with respect to Projects owned by the
Borrower and Subsidiary Guarantors for any period, Unencumbered NOI for the most
recently ended Measurement Period less an amount for capital expenditures equal
to (a) $0.25 per square foot for office Projects, and (b) $0.10 per square foot
for industrial, distribution and warehouse Projects, in each case, multiplied by
the weighted average gross leasable area for such Projects (including only the
square footage or units in (a) — (b) above which is or are owned by the Borrower
and Subsidiary Guarantors during such Measurement Period and excluding the
square footage or units of the buildings on the ground leased portion of any
Project for which one of the members of the Borrower and Subsidiary Guarantors
is the lessor).
“Administrative Agent” means JPMC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Advisors” means Cole Corporate Income Advisors II, LLC and its Affiliates,
together with its successors, if any.
“Advisor Fee” means, collectively, (a) an asset management fee based upon the
aggregate value of the Projects plus costs and expenses incurred by Advisors in
providing asset management services and (b) property management fees based upon
gross revenues plus costs and expenses incurred by Advisors in providing
property management services.
“Advisor Fee Adjustment” means, for any period, the aggregate Advisor Fees paid
to the Advisors that were deducted in determining Consolidated Net Income for
such period less an amount equal to four and one half of one percent (4.5%) of
aggregate Consolidated Net Income from all Projects during such period; provided
that, any such Advisor Fee in an amount in excess of four and one half of one
percent (4.5%) of such aggregate Consolidated Net Income for such period is
subject to an Advisor Fee Subordination Agreement (in form and substance
reasonably satisfactory to Administrative Agent).
“Advisor Fee Subordination Agreement” means that certain Advisor Fee
Subordination Agreement (in form and substance reasonably satisfactory to
Administrative Agent), dated as of the Closing Date, as amended, restated,
supplemented or modified from time to time, by and among Advisors, the Borrower,
CCIT II and the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on the Closing Date is ONE HUNDRED MILLION and No/100
DOLLARS ($100,000,000.00).
“Aggregate Term Loan Amount” means the aggregate amount of Term Loans of all the
Term Lenders. The aggregate principal amount of the Aggregate Term Loan Amount
in effect on the Closing Date is $0.00.

2



--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement, as amended, restated, supplemented or
modified from time to time.
“Amortization Balance Date” has the meaning specified in Section 2.18(b)(ii).
“Applicable Percentage” means, (a) with respect to each Revolving Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Revolving Lender’s Revolving Commitment at such
time; provided that if the commitment of each Revolving Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions has
been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Commitments have expired or been terminated pursuant to Section 2.06, then the
Applicable Percentage of each Revolving Lender shall be determined based on the
Applicable Percentage of such Revolving Lender most recently in effect, giving
effect to any subsequent assignments and (b) with respect to each Term Lender,
the percentage (carried out to the ninth decimal place) of the Outstanding
Amount of the Committed Term Loans represented by such Term Lender’s Term Loans
at such time. The Applicable Percentage of each Lender, after giving effect to
this Agreement (along with any amendments made hereto and any increases in the
Aggregate Revolving Commitments pursuant to Section 2.14 hereof), is set forth
opposite the name of such Lender on Schedule 2.01, as it may change from time to
time in accordance with the terms hereof.
“Applicable Rate” means, from time to time the applicable rate per annum set
forth in the table below opposite the Leverage Ratio, as determined as of the
last day of the immediately preceding fiscal quarter.
Pricing Level
Leverage Ratio
Applicable Rate for Eurodollar Rate Loans and Letters of Credit
Applicable Rate for Base Rate Loans (including Swing Line Loans)
Unused Fee
I
< 50%
1.90%
0.90%
0.30%
II
> 50% and < 55%
2.05%
1.05%
0.30%
III
> 55% and < 60%
2.20%
1.20%
0.30%
IV
> 60% and < 65%
2.45%
1.45%
0.30%
V
> 65%
2.75%
1.75%
0.30%

Initially, the Applicable Rate shall be determined based upon the Leverage Ratio
specified in the certificate delivered pursuant to Section 4.01(b)(viii). Any
increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level V above
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Subordinated Debt” means debt provided to any Loan Party by Series C,
LLC (or any successor thereto), an Affiliate of such Loan Party or Cole Real
Estate Investments, Inc. (or any successor thereto or Affiliate thereof), which
is (i) subject to approval by Administrative Agent in its sole, but reasonable,
discretion, (ii) unsecured, (iii) subordinate to the Obligations pursuant to an
Approved

3



--------------------------------------------------------------------------------




Subordination Agreement, (iv) has been documented in a manner reasonably
satisfactory to Administrative Agent, and (v) not in excess of the aggregate
principal amount of $10,000,000.00.
“Approved Subordination Agreement” means, with respect to any Approved
Subordinated Debt, a subordination agreement in form and substance reasonably
satisfactory to Administrative Agent.
“Arranger” means J.P. Morgan Securities LLC, in its capacity as lead arranger
and bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.
“Assignors” means the then effective Assignors as defined in and pursuant to the
Collateral Assignment Agreement, after giving effect to all Joinder Agreements.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Group, including the
notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.

4



--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means the lesser of
(a)
an amount equal to (i) seventy percent (70%) of the Unencumbered Asset Value
prior to the First Anniversary Date, and (ii) sixty‑five percent (65%) of the
Unencumbered Asset Value from and after the First Anniversary Date, until the
Second Anniversary Date, and (iii) sixty percent (60%) thereafter, provided
that, if an Unsecured Conversion occurs prior to Second Anniversary, then
commencing on the Unsecured Conversion, sixty‑five percent (65%) of Unencumbered
Asset Value for the first twelve (12) month period from and after the Unsecured
Conversion, and then sixty percent (60%) thereafter; and

(b)
the Unencumbered Mortgageability Amount.

“Borrowing Base Compliance Certificate” means a certificate substantially in the
form of Exhibit D‑2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
“Capitalization Rate” means seven and one-half percent (7.5%).
“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Swing Line
Lender or the L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect thereof (as the context may require),
cash or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral and the Borrower shall agree, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender, as applicable. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

5



--------------------------------------------------------------------------------




“Cash Equivalents” means, as of any date:
(a)    securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one (1) year from such date;
(b)    mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;
(c)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one (1) month from the date of their
purchase;
(d)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three (3) months from the date of their
purchase;
(e)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;
(f)    repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one (1) month from the date the repurchase agreement is entered
into;
(g)    short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one (1) month from the date of their purchase; and
(h)    commercial paper (having original maturities of not more than three
hundred sixty-five (365) days) rated at least A-1+ by S&P and P-1 by Moody’s and
issued by a foreign or domestic issuer who, at the time of the investment, has
outstanding long-term unsecured debt obligations rated at least A1 by Moody’s.
“C Corporation” means a corporation that is taxed under Subchapter C of Chapter
1 of the Code.
“CCIT II” means Cole Office & Industrial REIT (CCIT II), Inc., a Maryland
corporation, together with its successors.

6



--------------------------------------------------------------------------------




“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of:  (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or the L/C Issuer (or, for purposes of Section 3.04(b), by any Lending
Office of such Lender or by such Lender’s or the L/C Issuer’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    CCIT II fails to own, directly or indirectly, more than fifty percent
(50%) of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CCIT II
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period or (ii) whose election
or nomination to that board or other equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 or 10.01, as applicable,
which shall be the date of this Agreement.
“CMBS Securities” means, any investment securities that represent an interest
in, or are secured by, one or more pools of commercial mortgage loans or
synthetic mortgages.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning specified in the Collateral Assignment Agreement.
“Collateral Assignment Agreement” means the Collateral Assignment of Equity
Interest and Security Agreement, and all related Joinder Agreements thereto, in
form and content reasonably acceptable to Administrative Agent.
“Commitments” means the Revolving Commitments or the Term Commitments or both as
the context requires.
“Committed Borrowing” means a Committed Revolving Borrowing or a Committed Term
Borrowing or both as the context requires.
“Committed Loan” is a Committed Revolving Loan or a Committed Term Loan or both
as the context requires.

7



--------------------------------------------------------------------------------




“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.02.
“Committed Revolving Loan” has the meaning specified in Section 2.01(a).
“Committed Term Borrowing” means a borrowing consisting of simultaneous
Committed Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.02.
“Committed Term Loan” has the meaning specified in Section 2.01(b).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D‑1.
“Consolidated Debt Service” means, with respect to the Consolidated Group for
any period, without duplication, (a) Consolidated Interest Expense for such
period plus (b) the aggregate amount of scheduled principal payments
attributable to Consolidated Outstanding Indebtedness (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is not amortized through equal periodic installments of principal and
interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense (excluding optional prepayments and scheduled
principal payments in respect of any such Indebtedness which is not amortized
through equal periodic installments of principal and interest over the term of
such Indebtedness), equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable (to the extent not already included pursuant to clause (b) above) and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate, excluding in
each case and prior to the Second Anniversary Date, Approved Subordinated Debt.
“Consolidated Group” means CCIT II and all Persons whose financial results are
consolidated with CCIT II for financial reporting purposes under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate determined by
calculating the greater of (a) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (b) the percentage
of the total book value of such Investment Affiliate that would be received by
the Consolidated Group in the aggregate, upon liquidation of such Investment
Affiliate, after repayment in full of all Indebtedness of such Investment
Affiliate; provided, that to the extent a given calculation includes
liabilities, obligations or Indebtedness of any Investment Affiliate and the
Consolidated Group, in the aggregate, is or would be liable for a portion of
such liabilities, obligations or Indebtedness in a percentage in excess of that
calculated pursuant to clauses (a) and (b) above, the “Consolidated Group Pro

8



--------------------------------------------------------------------------------




Rata Share” with respect to such liabilities, obligations or Indebtedness shall
be equal to the percentage of such liabilities, obligations or Indebtedness for
which the Consolidated Group is or would be liable.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non‑recourse,
excluding in each case and prior to the Second Anniversary Date, Approved
Subordinated Debt.
“Consolidated Net Income” means, for any period, consolidated net income of the
Consolidated Group as determined in accordance with GAAP.
“Consolidated Net Operating Income” means the aggregate NOI for the applicable
period for all Projects.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value as of such date minus (b) Consolidated Outstanding
Indebtedness as of such date, plus (c) only until the Second Anniversary Date,
Approved Subordinated Debt.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP (whether recourse or non‑recourse), plus, (b) the applicable
Consolidated Group Pro Rata Share of any Indebtedness of each Investment
Affiliate as of such date, other than, in either case, Indebtedness of such
member of the Consolidated Group or Investment Affiliate owed to a member of the
Consolidated Group, excluding in each case and prior to the Second Anniversary
Date, Approved Subordinated Debt.
“Construction in Progress” means, as of any date, the book value (determined in
accordance with GAAP) of any Projects then under development; provided that a
Project shall no longer be included in Construction in Progress and shall be
deemed to be a stabilized project upon the earlier of (a) the expiration of the
second full fiscal quarter after substantial completion (the earlier of receipt
of a temporary certificate of occupancy or a final certificate of occupancy) of
such Project and (b) the last day of the fiscal quarter in which the annualized
Consolidated Net Operating Income attributable to such Project divided by the
Capitalization Rate exceeds the book value of such Project.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling,” “Controls” and “Controlled” have meanings correlative thereto.
“Conversion Requirement” has the meaning specified in Section 2.19.
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
“Daily Undrawn Amount” means, for each day during the term hereof, an amount
equal to (a) the Aggregate Revolving Commitments existing as of the end of such
day, less (b) the aggregate Outstanding

9



--------------------------------------------------------------------------------




Amount of Committed Revolving Loans and L/C Obligations (but specifically
excluding Swing Line Loans (other than to the extent the risk participation in a
Swing Line Loan has been funded in cash by a Revolving Lender)) as of the end of
such day.
“Daily Unused Fee” means, for each day during any Availability Period in which
the Borrower has not exercised its rights under clause (b) of the definition of
Applicable Rate, an amount equal to (a) the Daily Undrawn Amount for such day,
multiplied by (b) a per annum percentage for such day (as determined for a three
hundred sixty (360) day year) equal to the applicable percentage set forth for
Unused Fees in the table set forth in clause (a) of the definition of Applicable
Rate.
“Dark Qualified Unencumbered Property” means any Project that is not one hundred
percent (100%) occupied but is leased in its entirety (ignoring subleases) to an
investment grade (BBB- or above from S&P or Baa3 or above by Moody’s) tenant, or
to a tenant whose lease obligations are guaranteed by an investment grade (BBB-
or above from S&P or Baa3 or above by Moody’s) entity (so long as such guaranty
is in effect), with a minimum of five (5) years left on such lease, payments
under such lease are current and such tenant has no right to terminate such
lease.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of a Person’s non‑credit‑enhanced, senior unsecured
long‑term debt. The Debt Rating in effect at any date is the Debt Rating that is
in effect at the close of business on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) two percent (2.0%) per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2.0%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus two percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations

10



--------------------------------------------------------------------------------




hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided, that, a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interests in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; or (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dividend Payout Ratio” means, for any Measurement Period, the ratio of (a) an
amount equal to (i) one hundred percent (100%) of all dividends or other
distributions paid, direct or indirect, on account of any Equity Interests in
CCIT II (except dividends or distributions payable solely in shares of that
class of Equity Interest to the holders of such class) during such Measurement
Period, less (ii) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds, to (b) Funds From Operations of the Consolidated
Group for such Measurement Period.
“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any shares of any Equity Interests in CCIT II
which any holder(s) of such Equity Interests direct to be used, concurrently
with the making of such dividend or distribution, for the purpose of purchasing
for the account of such holder(s) additional Equity Interests in the
Consolidated Group.
“Documentation Agent” means JPMC in its capacity as documentation agent under
any of the Loan Documents, or any successor or additional documentation
agent(s).
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

11



--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that it is
understood and agreed that no Defaulting Lender shall be an Eligible Assignee.
“Eligible Real Estate Investments” means any of the following investments held
by or owed to any Loan Party, any Subsidiary thereof or any Investment
Affiliate:  (a) any Secured Debt, including any “Tranche B” loans thereunder or
participation interests therein; provided, however, if such Secured Debt is
evidenced by a promissory note, such promissory note is properly assigned and/or
endorsed payable to such Loan Party, such Subsidiary or such Investment
Affiliate or if the investment is a participation interest, to the Person
granting such participation interest, (b) CMBS Securities, (c) any mezzanine
debt, including any participation interests therein, (d) any preferred equity
and (e) any REIT common stock.
“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or (to the extent any such liability is
recourse to a Loan Party) any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law
with respect to any Project, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials on any Project, (c)
exposure of any Project to any Hazardous Materials, (d) the release of any
Hazardous Materials originating from any Project into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of, membership interests in or partnership interests in (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of, membership interests in or partnership interests in (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of, membership interests in or
partnership interests in (or other ownership or profit interests in) such Person
or warrants, rights or options for the purchase or acquisition from such Person
of such shares (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment

12



--------------------------------------------------------------------------------




of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) the determination that any Pension Plan is considered an at-risk plan
or a notification that a Multiemployer Plan is endangered or in critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means, for any Interest Period, a per annum rate of interest
equal to the Adjusted LIBO Rate for such Interest Period.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
determined by reference to the Eurodollar Rate (and not the Base Rate).
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 21 of the Guaranty and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.
“Excluded Tenants” means, as of any date, any anchor tenant or non‑anchor with a
total square footage of greater than 15,000 square feet at one of the Projects
that either (a) is subject to a voluntary or involuntary petition for relief
under any Debtor Relief Laws or (b) is not operating its business in its demised
premises at such Project, unless such tenant’s lease obligations are guaranteed
by an entity whose then current long‑term, unsecured debt obligations are rated
BBB‑ or above by S&P and Baa3 or above by Moody’s.
“Extended Maturity Date” has the meaning specified in Section 2.17.

13



--------------------------------------------------------------------------------




“Extension Effective Date” has the meaning specified in Section 2.17.
“Extension Period” means each period of 12-months that the Maturity Date is
extended pursuant to Section 2.17.
“Facility” means the credit facilities provided by the Lenders pursuant to this
Agreement.
“Facility Amount” means the sum of the Aggregate Revolving Commitments and the
Aggregate Term Loan Amount, as adjusted from time to time pursuant to the terms
and conditions of this Agreement.
"Facility Loan Party" means each Loan Party and each Assignor, Company, Joinder
Affiliate and Joinder Company, as each term is defined in the Collateral
Assignment Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the letter agreement, dated as of December 19, 2013 (as the
same may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time), among the Borrower, the Administrative Agent, and
J.P. Morgan Securities LLC.
“FF&E” means Furniture, Fixtures & Equipment, as determined in accordance with
GAAP.
“First Anniversary Date” means the first anniversary date of the date of this
Agreement.
“Fixed Charge Coverage Ratio” means, with respect to any Measurement Period, a
ratio equal to:
(a)    Adjusted Annual EBITDA for such Measurement Period, divided by
(b)    the sum of (i) Consolidated Debt Service for such Measurement Period,
plus (ii) all Preferred Dividends, if any, payable with respect to such
Measurement Period.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

14



--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Full Waiver and Cure” has the meaning specified in Section 2.18(b)(ii).
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full (in each case, other than inchoate indemnification liabilities arising
under the Loan Documents).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” shall have the meaning determined, as of the Closing
Date (or, if acceptable to the Borrower and the Administrative Agent, as it may
be updated from time to time), by the National Association of Real Estate
Investment Trusts to be the meaning most commonly used by its members, as
adjusted by adding back (a) real estate acquisition costs and expenses for
acquisitions that were consummated and impairment of real estate assets for the
Consolidated Group and (b) the Consolidated Group’s Pro Rata Share of real
estate acquisition costs and expenses for acquisitions that were consummated and
impairment of real estate assets for the Investment Affiliates.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(f).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,

15



--------------------------------------------------------------------------------




securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) CCIT II, (b) each of the Subsidiary
Guarantors and (c) with respect to the payment and performance by each Specified
Loan Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Improved Land Value” means, as of any date, the book value of any Projects
which have been developed for any type of commercial, industrial, residential or
other income-generating use, regardless of whether or not such Projects are
under development as of such date.
“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services, in each case, other than trade accounts payable in the
ordinary course of business and provided that such obligations are not past due
for more than sixty (60) days after the date on which such trade account payable
was created;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien
(other than a Lien for taxes not yet due and payable) on property owned or being
purchased by such Person

16



--------------------------------------------------------------------------------




(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
(f)    Capitalized Lease Obligations and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than dividends) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing
(excluding in any calculation of consolidated Indebtedness of the Consolidated
Group, Guarantees of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group).
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease Obligations or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” means the January 13, 2016.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Rate Loan, the period
commencing on the date of such Eurodollar Rate Loan and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Eurodollar Rate Loan initially shall be the date on which such Eurodollar
Rate Loan is made and thereafter shall be the effective

17



--------------------------------------------------------------------------------




date of the most recent conversion or continuation of such Eurodollar Rate Loan
and (iii) any Interest Period may not extend beyond the then applicable Maturity
Date.
“Investment” means any investment made in cash or by delivery of property by any
Person (a) in any Person, whether by (i) acquisition of assets, shares of Equity
Interests, bonds, notes, mortgage instruments (including deeds of trust, deeds
to secure debt and mortgages), debentures, partnership, joint ventures or other
ownership interests or other securities of any Person or (ii) any deposit with,
or advance, loan or other extension of credit to, any Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including, without limitation, any guaranty
obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, or (b) in any Project.
Investments which are loans, advances, extensions of credit or Guarantees shall
be valued at the principal amount of such loan, advance or extension of credit
outstanding as of the date of determination or, as applicable, the principal
amount of the loan or advance outstanding as of the date of determination
actually guaranteed by such Guarantees. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.
“Investment Grade Rating” means a Debt Rating of BBB- or better from Standard &
Poor’s, or Baa3 or better from Moody’s.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“JPMC” means JPMorgan Chase Bank, N.A., its successors.
“Joinder Agreement” means each Joinder Agreement executed in connection with the
Collateral Assignment Agreement, in form and content reasonably acceptable to
Administrative Agent.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

18



--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means JPMC in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Revolving Lenders, the Term Lenders, if any,
and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, as of any date of calculation, an amount
equal to fifteen percent (15.0%) of the Aggregate Revolving Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.
“Leverage Ratio” means, with respect to the Consolidated Group as of any date of
calculation, (a) Consolidated Outstanding Indebtedness as of such date, divided
by (b) Total Asset Value as of such date.
“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such page
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such

19



--------------------------------------------------------------------------------




other comparable publicly available service for displaying interest rates for
dollar deposits in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit in the form of a Revolving Loan, a Swing
Line Loan or a Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Guaranty, the Advisor Fee Subordination Agreement and any and all
documents, instruments or agreements executed and delivered to evidence, secure
or in connection with all Letters of Credit, and such other documents
evidencing, securing or pertaining to the Loans as shall, from time to time, be
executed and/or delivered by the Borrower, any Guarantor, or any other party to
the Administrative Agent pursuant to this Agreement or any other Loan Document
(in each case as the same may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time).
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any Business Day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (a) actual Advisor Fee payable with respect thereto and
(b) an imputed management fee in an amount equal to 2% of the gross revenues
directly attributable to such Project for such Measurement Period.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests).
“Marketable Securities” means Investments in Equity Interests or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Borrower or the Consolidated Group
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the

20



--------------------------------------------------------------------------------




legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Maturity Date” means the later to occur of (a) the Initial Maturity Date; and
(b) to the extent maturity is extended pursuant to Section 2.17, the Extended
Maturity Date; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“Measurement Period” means, as of any date, the four Quarterly Periods ending on
or next preceding such date.
“Minimum Equity Raise Test” means the minimum amount of Additional Equity to be
raised by CCIT II after the Closing Date pursuant to Section 2.18.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and a joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negative Pledge” means with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“New Term Loan” has the meaning specified in Section 2.14(b).
“NOI” means, with respect to any Project for any Measurement Period
(a) “property rental and other income” (as determined by GAAP) attributable to
such Project accruing for such Measurement Period, plus (b) all master lease
income (except master lease income relating to multiple property master leases
pursuant to which any member of the Consolidated Group is the lessor), not to
exceed five percent (5%) of Consolidated Net Operating Income), less (c) the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Project for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower or the applicable Subsidiary Guarantor, any interest expense, or
other debt service charges, any real estate acquisition costs and expenses, any
amortization related to above-market or below-market leases and any non-cash
charges such as impairment of real estate assets and depreciation or
amortization of financing costs; provided, however, if such Project has been
owned by the Borrower or a Subsidiary Guarantor, as applicable, for less than
twelve (12) months then the NOI for such Project will be calculated

21



--------------------------------------------------------------------------------




as specified in clauses (a), (b) and (c) above based upon the income and
expenses for the most recently ended Quarterly Period multiplied by four (4);
provided further, however, if the Project has been owned by a Subsidiary
Guarantor for twelve (12) months or more but has not generated property rental
and other income for four (4) complete Quarterly Periods, the NOI for such
Project will be calculated as specified in clauses (a), (b) and (c) above but on
an annualized basis, provided, that once such Project has generated property
rental and other income for four (4) complete Quarterly Periods, it is agreed
that the NOI for such Project will be calculated as specified in clauses (a),
(b) and (c) above based on the Measurement Period most recently ended.
“Note” means a Revolving Note, a Swing Line Note or a Term Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract and any
Treasury Management Agreement between any Loan Party and any Lender or Affiliate
of a Lender; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:
(a)    any obligation under a guarantee contract that has any of the
characteristics identified in paragraph 3 of FASB Interpretation No. 45,
Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including
Indirect Guarantees of Indebtedness of Others (November 2002) (“FIN 45”), as may
be modified or supplemented, and that is not excluded from the initial
recognition and measurement provisions of FIN 45 pursuant to paragraphs 6 or 7
of that Interpretation;
(b)    a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
(c)    any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s own stock and classified in stockholders’ equity in
the Borrower’s statement of financial position, and therefore excluded from the
scope of FASB Statement of Financial Accounting Standards No. 133, Accounting
for Derivative Instruments and Hedging Activities (June 1998), pursuant to
paragraph 11(a) of that Statement, as may be modified or supplemented; or
(d)    any obligation, including a contingent obligation, arising out of a
variable interest (as referenced in FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (January 2003), as may be modified or supplemented)
in an unconsolidated entity that is held by, and material to, the Borrower,
where such entity provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, the Borrower.

22



--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date; (b) with respect to any L/C Obligations on any date, the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts; and (c) with respect to any Committed Term
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to the borrowings, if any, on each Increase Effective Date and
prepayments or repayments of Committed Term Loans, as the case may be, occurring
on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and

23



--------------------------------------------------------------------------------




is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
“Permitted Liens” means, at any time, Liens in respect of Equity Interests in
the Borrower or any Subsidiary Guarantor permitted pursuant to Section 7.01(b)
and Liens in respect of Qualified Unencumbered Properties constituting:
(a)    Liens, if any, existing pursuant to any Loan Document;
(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments
(including private assessments and charges) or governmental charges or levies
not yet delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
which have been insured over without qualification, condition or assumption by
title insurance or otherwise in a manner acceptable to Administrative Agent in
its reasonable discretion;
(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(d)    zoning restrictions, easements, rights‑of‑way, restrictions and other
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(e)    leases or subleases to third parties;
(f)    any interest of title of a lessor (and its mortgagees) under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases not prohibited by this
Agreement under which a Subsidiary Guarantor is a lessee;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    Liens existing on the Closing Date and identified on Schedule 7.01;
(i)    Liens incurred in the ordinary course of business in connection with
workers compensation, unemployment insurance or other social security
obligations; and
(j)    any Lien on the assets of a Subsidiary Guarantor in favor of a
Wholly-Owned Subsidiary securing the obligations under tax incremental financing
notes or other similar obligations of an industrial development authority so
long as (i) the obligations secured by the Lien are owed to a Wholly-Owned
Subsidiary, (ii) the obligations secured by the Lien are incurred solely as a
means of implementing government tax or economic incentive programs, (iii) the
obligations secured by the Lien are not guaranteed by a Loan Party or a
Wholly‑Owned Subsidiary, (iv) the aggregate amount of Indebtedness secured by
such Liens shall not exceed $40,000,000 at any one time and (v) any Wholly-Owned
Subsidiary holding such Lien, shall, at the time such Lien is granted, agree

24



--------------------------------------------------------------------------------




in writing, for the benefit of the Administrative Agent and the Lenders, that
(A) such Wholly-Owned Subsidiary shall not have the right to foreclose on such
Lien or accept a deed-in-lieu of foreclosure with respect to such Lien as long
as any of the Obligations are outstanding and (B) such Wholly-Owned Subsidiary
shall agree, at the request of the Administrative Agent, to fully subordinate
its Lien to any future Lien securing the Obligations.
“Permitted Unsecured Debt” means, at any time, Unsecured Debt (excluding the
Obligations) that CCIT II or any of its Subsidiaries incurred (a) during a time
CCIT II has an Investment Grade Rating or an NAIC rating of 2 or better or
(b) that is rated BBB‑ or better from Standard & Poor’s, or Baa3 or better from
Moody’s.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), maintained for employees of the
Borrower or any ERISA Affiliate or any such Plan to which the Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Preferred Dividends” means, with respect to the Consolidated Group, dividends
or other distributions which are payable to holders of any Equity Interests in
the Consolidated Group which entitle the holders of such Equity Interests to be
paid on a preferred basis prior to dividends or other distributions to the
holders of other types of Equity Interests in the Consolidated Group.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMC as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Project” means any real estate asset directly owned by any member of the
Consolidated Group, any of its Subsidiaries or any Investment Affiliate.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Unencumbered Properties” means, as of any date, Projects that are: 
(a) one hundred percent (100%) fee owned by a Wholly-Owned Subsidiary that is a
Subsidiary Guarantor or leased by such Wholly‑Owned Subsidiary under a ground
lease approved by Administrative Agent in its sole but reasonable discretion;
(b) not subject to any Liens other than Permitted Liens and the owner thereof
has the power to (i) provide a Negative Pledge and (ii) agree not to guarantee
or otherwise become liable for any Indebtedness; (c) located in the United
States; (d) one hundred percent (100%) occupied (or if such Project is a
multi-tenant Project, is at least eighty‑five percent (85%) occupied), unless
(i) such Project is being repositioned for a period not more than six (6) months
(provided that the aggregate sum of repositioning Projects may not exceed ten
percent (10%) of the Unencumbered Asset Value at any one time and provided
further that if such Project is a multi‑tenant Project, such Project is at least
thirty percent (30%) occupied or (ii) such Project is a Dark Qualified
Unencumbered Property; (e) for the period (i) prior to an Unsecured Conversion,
is not subject to any material issue or problem related to environmental, title,
structure, lease, assignment of lease or estoppels certificate that adversely
effects the value, use or marketability of the Project and (ii) from and

25



--------------------------------------------------------------------------------




after an Unsecured Conversion, is not subject to any material environmental,
title or structural problem; (f) for which all Required Items (to the extent
required by Administrative Agent) have been delivered to Administrative Agent;
(g) not subject to any leases that are in default, after giving effect to any
notice or cure periods set forth therein; provided that, in the case of
multi-tenant Projects, the qualification in this clause (g) shall be limited to
leases in default (i) on anchor tenants or (ii) that constitute ten
percent (10%) or more of such Project’s net rental revenue; (h) is either an
office, industrial, distribution or warehouse property or such other type of
Project consented to by the Administrative Agent, and (i) is covered by
insurance as required in accordance with Section 6.07. The Qualified
Unencumbered Properties as of the Closing Date are listed on Schedule 5.08.
Projects may be added to and/or removed from the pool of Qualified Unencumbered
Properties in accordance with Sections 6.13 and 6.14.
“Quarterly Period” means the most recently-ended three (3) calendar month period
for which the Borrower has provided financial information pursuant to
Sections 6.01(a) or (b).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recourse Debt” means any Indebtedness of any member of the Consolidated Group
for which such Person has personal liability (excluding Indebtedness with
respect to which the liability of the applicable obligor is limited to the
obligor’s interest in specified assets securing such Indebtedness, subject to
customary nonrecourse carve-outs, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the applicable Project securing such
Indebtedness, (c) arise from the presence of Hazardous Substances on the Project
securing such Indebtedness; or (d) are the result of any unpaid real estate
taxes and assessments, in each case, to the extent no claim of liability has
been made pursuant to any such carve-outs).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Items” means, with respect to any Project to be included as a
Qualified Unencumbered Property, the items required to be delivered to the
Administrative Agent pursuant to Section 4.01 or Section 6.13, as applicable.
“Required Lenders” means, as of any date of determination, Lenders having
greater than fifty percent (50%) of the sum of (a) the Revolving Commitments
then in effect or, if the Aggregate Revolving Commitments have been terminated
pursuant to Section 2.06 or Section 8.02, the Total Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition), and (b) the Aggregate
Term Loan Amount; provided that the Commitment of,

26



--------------------------------------------------------------------------------




and the Outstanding Amount held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Lenders
having greater than fifty percent (50%) of the Revolving Commitments then in
effect or, if the Aggregate Revolving Commitments have been terminated pursuant
to Section 2.06 or Section 8.02, the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition); provided that the
Commitment of, and the Outstanding Amount held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.
“Required Amortization” has the meaning specified in Section 2.18(b)(ii).
“Required Amortization Payments” has the meaning specified in
Section 2.18(b)(ii).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, treasurer, assistant treasurer or controller of a
Loan Party or of any general partner, member or manager thereof, as applicable,
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party or of any general partner,
member or manager thereof, as applicable, so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Equity Interests of the
Borrower or any Subsidiary Guarantor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Lender” means each Lender who has a Revolving Commitment greater than
zero.
“Revolving Loan” means an extension of credit by a Revolving Lender to the
Borrower under Article II in the form of a Committed Revolving Loan.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C‑1.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating debt.

27



--------------------------------------------------------------------------------




“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Loan Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any Qualified Unencumbered Property (a) which such Person has sold or
transferred (or is to sell or transfer) to another Person which is not a Loan
Party or (b) which such Person intends to use for substantially the same purpose
as any other Qualified Unencumbered Property which has been sold or transferred
(or is to be sold or transferred) by such Person to another Person which is not
a Loan Party in connection with such lease.
“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Anniversary Date” means the second anniversary of the date of this
Agreement.
“Secured Debt” means Indebtedness secured by mortgages (or other real estate
security instruments) or by mortgage-backed receivables or notes or other
instruments supported by direct real estate security.
“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.
“Short Term Unsecured Debt” means, as of any date, Unsecured Debt with a
maturity (including for the avoidance of doubt, the mandatory redemption date of
any Mandatorily Redeemable Stock) of less than seven years, as of such date.
“SPC” has the meaning specified in Section 10.06(f).
Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 21 of the Guaranty).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency fundings and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a, direct or indirect,
Subsidiary or Subsidiaries of CCIT II.

28



--------------------------------------------------------------------------------




“Subsidiary Guarantors” means each Subsidiary that owns all or any portion of a
Qualified Unencumbered Property; provided, however, upon release of such Project
from the pool of Qualified Unencumbered Properties, such Subsidiary shall, to
the extent provided herein and in the Guaranty, cease to be a Subsidiary
Guarantor.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means JPMC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C‑3.
“Swing Line Sublimit” means an amount equal to the least of (a) Fifty Million
and No/100 Dollars ($50,000,000.00), (b) ten percent (10.0%) of the Aggregate
Revolving Commitments as of the Closing Date, and (c) the Aggregate Revolving
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

29



--------------------------------------------------------------------------------




“Syndication Agent” means JPMC in its capacity as syndication agent under any of
the Loan Documents, or any successor syndication agent(s).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, as to each Lender, its obligation to make Committed
Term Loans to the Borrower pursuant to Section 2.01(b), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Term Lender” means each Lender with outstanding Term Loans.
“Term Loan” means an extension of credit by a Term Lender to the Borrower under
Article II in the form of a Committed Term Loan and any New Term Loan.
“Term Loan Designation” has the meaning specified in Section 2.14(b).
“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of
Exhibit C‑2.
“Total Amortization Amount” has the meaning specified in Section 2.18(b)(ii).
“Total Asset Value” or “TAV” means, as of any date, the sum of (without
duplication) (a) Consolidated Net Operating Income during the Measurement Period
most recently ended attributable to Projects owned by a member of the
Consolidated Group for eighteen (18) months or more divided by the
Capitalization Rate, plus (b) one hundred percent (100%) of the actual price
paid for any Projects owned by any member of the Consolidated Group for less
than eighteen (18) months, plus (c) cash, Cash Equivalents and Marketable
Securities owned by the Consolidated Group as of the last day of the most
recently ended fiscal quarter, plus (d) the Consolidated Group Pro Rata Share of
(i) Consolidated Net Operating Income during such Measurement Period
attributable to Projects owned by Investment Affiliates for eighteen (18) months
or more (provided, that the value of such assets shall, at all times, be subject
to the terms of Section 7.02(f)(i)), divided by (ii) the Capitalization Rate,
plus (e) the Consolidated Group Pro Rata Share of the greater of (i) the price
paid for Projects owned by an Investment Affiliate for less than eighteen (18)
months , (ii) the GAAP-determined value of any such Projects, and (iii) the
annualized Consolidated Net Operating Income attributable to any such Projects,
based the immediately preceding Quarterly Period (provided, that the value of
such assets shall, at all times, be subject to the terms of Section 7.02(f)(i))
divided by the Capitalization Rate, plus (f) the sum of (i) Construction in
Progress and Improved Land Value for Projects owned by the Consolidated Group
and (ii) the Consolidated Group Pro Rata Share of Construction in Progress and
Improved Land Value for Projects owned by Investment Affiliates (provided, that
the book value of Construction in Progress and Improved Land Value shall, at all
times, be subject to the terms of Section 7.02(f)(ii)), plus (g) the sum of (i)
the GAAP-determined value of Eligible Real Estate Investments owned or held by
the

30



--------------------------------------------------------------------------------




Consolidated Group and (ii) the Consolidated Group Pro Rata Share of the
GAAP-determined value of Eligible Real Estate Investments owned or held by
Investment Affiliates (provided, that the aggregate value of Eligible Real
Estate Investments held shall, at all times, be subject to the terms of
Section 7.02(f)(iv)) plus (h) the sum of (i) the Unimproved Land Value of
Projects owned by the Consolidated Group and (ii) the Consolidated Group Pro
Rata Share of the Unimproved Land Value of Projects owned by Investment
Affiliates (provided that the value of such undeveloped land shall, at all
times, be subject to the terms of Section 7.02(f)(iii)).
“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans,
Revolving Loans, Swing Line Loans and all L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.
“Total Term Outstandings” means the aggregate Outstanding Amount of all Term
Loans.
“Treasury Management Agreements” means any and all agreements governing the
provision of treasury or cash management services, including, without
limitation, deposit accounts, overdraft, credit or debit cards, purchase cards,
corporate cards, funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services and other cash
management services.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“Unencumbered Asset Value” means, as of any date of calculation, the sum of: 
(a) for Qualified Unencumbered Properties owned eighteen (18) months or more, an
amount equal to (i) Consolidated Net Operating Income during the Measurement
Period most recently ended for such Qualified Unencumbered Properties divided by
(ii) the Capitalization Rate, plus (b) 100% of the actual purchase price paid
for Qualified Unencumbered Properties owned less than eighteen (18) months
(excluding any costs and expenses incurred in connection therewith that were
added to the purchase price, all as reasonably calculated and suggested by the
Borrower and approved by the Administrative Agent in its reasonable discretion);
provided, however, that on and after the First Anniversary Date (A) no tenant
will account for greater than twenty percent (20%) of Unencumbered Asset Value
without Administrative Agent’s reasonable approval, (B) no Qualified
Unencumbered Property will account for greater than twenty percent (20%) of
Unencumbered Asset Value without Administrative Agent’s reasonable approval,
(C) Qualified Unencumbered Properties that are multi‑tenant Projects shall not
account for more than twenty‑five percent (25%) of Unencumbered Asset Value, and
(D) a minimum of thirty percent (30%) of the Consolidated Net Operating Income
generated by Qualified Unencumbered Properties used to calculate Unencumbered
Asset Value shall be derived from investment grade (BBB- or above by S&P or Baa3
or above by Moody’s) tenants or tenants whose lease obligations are guaranteed
by an investment grade (BBB- or above from S&P or Baa3 or above by Moody’s)
entity (so long as such guaranty is in effect).
“Unencumbered Mortgageability Amount” means the maximum amount that provides
debt service coverage equal to the following amounts, where the debt service
coverage calculation is based on the Adjusted Unencumbered NOI attributable to
all Qualified Unencumbered Properties on an aggregate basis for the most
recently ended Measurement Period, as underwritten by the Administrative Agent
assuming debt service based on a thirty (30) year, mortgage-style principal
amortization at an annual interest rate equal to the greater of (i) the ten (10)
year Treasury Bill yield as of the end of such Measurement Period plus two
hundred fifty (250) basis points and (ii) six and one half percent (6.5%):

31



--------------------------------------------------------------------------------




(a)    1.15x during the period through the First Anniversary Date;
(b)    1.25x during the period after the First Anniversary Date through the
Second Anniversary Date; and
(c)    1.35x commencing on the first day after the Second Anniversary Date and
continuing thereafter.
“Unencumbered NOI” means, for any Measurement Period, NOI for such Measurement
Period from Qualified Unencumbered Properties; provided, that to the extent a
Qualified Unencumbered Property is acquired during any such Measurement Period,
the calculation of Unencumbered NOI for such Measurement Period shall include
such Qualified Unencumbered Property’s as-leased pro forma NOI for an entire
Measurement Period, as reasonably calculated and suggested by the Borrower and
approved by the Administrative Agent in its reasonable discretion.
“Unimproved Land Value” means, as of any date, the book value of any Projects as
determined in accordance with GAAP, which have not been developed for any type
of commercial, industrial, residential or other income-generating use and is
not, as of such date, under development.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Conversion” has the meaning specified in Section 2.19.
“Unsecured Debt” means Indebtedness of the Consolidated Group that is not
Secured Debt, including the Obligations following an Unsecured Conversion.
“Unsecured Debt Service” means, for any date of calculation and for any
Measurement Period ending on or next preceding such date, actual interest and
principal paid on Unsecured Debt during such Measurement Period.
“Unsecured Debt Service Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Adjusted Unencumbered NOI during such Measurement Period, to
(b) Unsecured Debt Service during such Measurement Period, as of the end of any
fiscal quarter of the Consolidated Group.
“Unused Fees” has the meaning specified in Section 2.09(a).
“Wholly-Owned Subsidiary” means (a) any Subsidiary all of the outstanding voting
securities and any Mandatorily Redeemable Stock of which shall at the time be
owned or controlled, directly or indirectly, by the Borrower and/or CCIT II or
one or more Wholly-Owned Subsidiaries of the Borrower and/or CCIT II, or by the
Borrower and/or CCIT II and one or more Wholly-Owned Subsidiaries of the
Borrower and/or CCIT II, or (b) any partnership, limited liability company,
association, joint venture or similar business organization one hundred percent
(100%) of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled, directly or indirectly, by the Borrower
and/or CCIT II.
“Variable Rate Debt” means Consolidated Outstanding Indebtedness that accrues
interest at a floating rate of interest minus the notional amount of any Swap
Contract that provides protection against fluctuation of interest rates under
such Consolidated Outstanding Indebtedness.

32



--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) definitions given in singular form shall,
when used in their plural form, mean a collective reference to each such person,
place or thing and definitions given in plural form shall, when used in their
singular form, mean an (or the applicable) individual person place or thing
among the group of persons, places or things defined.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that will be used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Accounting Standards Codification 825 (or
any other Financial Accounting Standard or Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of the Consolidated Group or any Investment Affiliate at “fair
value,” as defined therein and (ii) any change to lease accounting rules from
those in effect pursuant to FASB ASC 840 and other related lease accounting
guidance as in effect on the Closing Date.
(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required

33



--------------------------------------------------------------------------------




Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
(d)    Committed Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Committed Revolving Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Committed Revolving Borrowing, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and the Total Outstandings shall not
exceed the lesser of (A) the Facility Amount and (B) the Borrowing Base then in
effect and after the Unsecured Conversion, less any Permitted Unsecured Debt,
and (ii) the aggregate Outstanding Amount of the Revolving Committed Loans of
any Revolving Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment. Within the limits of
each Revolving Lender’s Revolving

34



--------------------------------------------------------------------------------




Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Committed Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.
(e)    Term Loans. Subject to the terms and conditions set forth herein and with
respect to any New Term Loan to be made pursuant to Section 2.14, each Term
Lender with a Commitment to issue such New Term Loan severally agrees to make a
single loan to the Borrower in Dollars on the applicable Increase Effective Date
pursuant to Section 2.14, in an amount not to exceed such Term Lender’s Term
Commitment for such New Term Loan (each such Loan, a “Committed Term Loan”);
provided, however, that after giving effect to the borrowing of the Committed
Term Loans, the Total Outstandings shall not exceed the lesser of (A) the
Facility Amount as of the Increase Effective Date and (B) the Borrowing Base in
effect on the Increase Effective Date less any Permitted Unsecured Debt on the
Increase Effective Date. Term Loans may only result from an increase in
Commitments pursuant to Section 2.14. Amounts repaid on the Term Loans may not
be reborrowed. The Term Loans may consist of Base Rate Loans or Eurodollar Rate
Loans or a combination thereof, as further provided herein, provided, however,
all Borrowings made on the Closing Date shall be made as Base Rate Loans.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(c)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of Five Million and No/100 Dollars ($5,000,000.00) or a whole multiple of
One Million and No/100 Dollars ($1,000,000.00) in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a minimum principal amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00) or a whole multiple of One Hundred
Thousand and No/100 Dollars ($100,000.00) in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted and, after a
Term Loan Designation (and only in connection with a Term Loan Designation
pursuant to Section 2.14(b)), whether such Committed Loan is a Revolving Loan or
a Term Loan, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month. If the most recent Borrowing Base Compliance Certificate
delivered

35



--------------------------------------------------------------------------------




to the Administrative Agent does not demonstrate a Borrowing Base sufficient for
any Committed Borrowing requested by the Borrower, then as a condition to such
Committed Borrowing the Borrower shall deliver to the Administrative Agent an
updated Borrowing Base Compliance Certificate covering the current pool of
Qualified Unencumbered Properties that demonstrates a Borrowing Base sufficient
for such requested Committed Borrowing.
(d)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each such Lender of the details of any automatic conversion to Base
Rate Loans described in the preceding subsection. In the case of a Committed
Borrowing, each applicable Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMC with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
(e)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(f)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Eurodollar Rate Loans.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the any member of the Consolidated Group,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or

36



--------------------------------------------------------------------------------




its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the lesser of (I) the Aggregate
Revolving Commitments and (II) the Borrowing Base then in effect, (y) without
duplication, the aggregate Outstanding Amount of the Committed Revolving Loans
of any Revolving Lender, plus such Revolving Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer reasonably deems material to it;
(B)    the Letter of Credit is a commercial letter of credit or the issuance of
such Letter of Credit would violate one or more policies of the L/C Issuer
applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than Five
Hundred Thousand and No/100 Dollars ($500,000.00);
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;

37



--------------------------------------------------------------------------------




(E)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(F)    the Letter of Credit contains any provisions for automatic restatement of
the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the

38



--------------------------------------------------------------------------------




Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require. If the most recent Borrowing Base Compliance
Certificate delivered to the Administrative Agent does not demonstrate a
Borrowing Base sufficient for the issuance of any Letter of Credit requested by
the Borrower, then as a condition to the issuance of such Letter of Credit the
Borrower shall deliver to the Administrative Agent an updated Borrowing Base
Compliance Certificate covering the current pool of Qualified Unencumbered
Properties that demonstrates a Borrowing Base sufficient for the issuance of
such requested Letter of Credit.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non‑Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clauses (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also

39



--------------------------------------------------------------------------------




deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any

40



--------------------------------------------------------------------------------




circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Committed Revolving Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and

41



--------------------------------------------------------------------------------




irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to

42



--------------------------------------------------------------------------------




ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required under any Law that is required to be applied to any
Letter of Credit, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade —
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Eurodollar Rate Loans times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of

43



--------------------------------------------------------------------------------




Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letters, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended Quarterly
Period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any member of the Consolidated Group, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any member of the Consolidated
Group inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of such member of the
Consolidated Group.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of the Committed Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the lesser of (A)
Aggregate Revolving Commitments and (B) the Borrowing Base then in effect, and
(ii) the aggregate Outstanding Amount of the Committed Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing

44



--------------------------------------------------------------------------------




Line Loans shall not exceed such Revolving Lender’s Revolving Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of One Hundred Thousand and No/100 Dollars ($100,000.00), and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower. If the most recent Borrowing Base Compliance
Certificate delivered to the Administrative Agent does not demonstrate a
Borrowing Base sufficient for any Swing Line Borrowing requested by the
Borrower, then as a condition to such Swing Line Borrowing the Borrower shall
deliver to the Administrative Agent an updated Borrowing Base Compliance
Certificate covering the current pool of Qualified Unencumbered Properties that
demonstrates a Borrowing Base sufficient for such requested Swing Line
Borrowing.
(c)    Refinancing of Swing Line Loans.
(iii)    The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Committed Loan in an amount equal to such Revolving Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative

45



--------------------------------------------------------------------------------




Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(iv)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.
(v)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Committed Revolving Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(vi)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(ix)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.
(x)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the

46



--------------------------------------------------------------------------------




circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Revolving Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Effective Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Maturity of and Limit on Swing Line Loans. Notwithstanding anything
contained herein to the contrary, Swing Line Loans may not, during the term
hereof, be outstanding for more than ten (10) days in any calendar month.
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of Five Million and No/100 Dollars
($5,000,000.00) or a whole multiple of One Million and No/100 Dollars
($1,000,000.00) in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00 or a whole multiple of One Hundred Thousand and
No/100 Dollars ($100,000.00) in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of One Hundred Thousand and
No/100 Dollars ($100,000.00). Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower,

47



--------------------------------------------------------------------------------




the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Borrowing
Base then in effect, including as a result of any Disposition of a Qualified
Unencumbered Property in accordance with Section 7.05(c) or the removal of a
Qualified Unencumbered Property in accordance with Section 6.14, the Borrower
shall immediately (i) prepay Loans and/or Cash Collateralize the L/C Obligations
or (ii) add new Qualified Unencumbered Properties pursuant to Section 6.13 in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Borrowing Base then in effect.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments, or
from time to time permanently reduce the Aggregate Revolving Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of Ten Million and No/100 Dollars ($10,000,000.00) or any whole
multiple of One Million and No/100 Dollars ($1,000,000.00) in excess thereof,
(iii) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Sublimit shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate outstanding principal amount of Committed Loans and all other
Obligations outstanding on such date.
(b)    The Borrower shall repay the outstanding principal amount of each Swing
Line Loan on the earlier to occur of (i) the date five (5) Business Days after
such Loan is made, (ii) the Maturity Date and (iii) the date on which any such
Swing Line Loan is required to be repaid in order for the Borrower to remain in
compliance with the provisions of Section 2.04(g) hereof.
(c)    The Borrower shall make any Required Amortization Payments to the extent
required pursuant to Section 2.18.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest

48



--------------------------------------------------------------------------------




on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Unused Fees. For each day during the term hereof that the Applicable Rate
is determined pursuant to clause (a) of the definition of Applicable Rate, the
Borrower shall pay a fee to the Administrative Agent for the pro rata benefit of
the Revolving Lenders in an amount equal to the Daily Unused Fee for such day
(all such fees incurred during any given calendar quarter constituting the
“Unused Fees” for such quarter). The Unused Fees shall be payable quarterly in
arrears on the first Business Day of each calendar quarter and on the Maturity
Date.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days

49



--------------------------------------------------------------------------------




elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred sixty (360) day year and actual days elapsed (which results
in more fees or interest, as applicable, being paid than if computed on the
basis of a three hundred sixty-five (365) day year). Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Consolidated Group or for any other reason, the
Borrower or the Lenders reasonably determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
the L/C Issuer or the Swing Line Lender, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes, which shall evidence such
Lender’s Loans (Revolving Loans, Term Loans or Swing Line Loans) in addition to
such accounts or records. Each Lender may attach schedules to its Note(s) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

50



--------------------------------------------------------------------------------




2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds

51



--------------------------------------------------------------------------------




with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(ii)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(iii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or

52



--------------------------------------------------------------------------------




subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, CCIT II is in
compliance with the Minimum Equity Raise Test (or a Full Waiver or Cure has
occurred), and the Required Amortization has not commenced and is not
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may request increases in the Facility Amount so long
as the Facility Amount (after giving effect thereto) shall not exceed, in the
aggregate, Seven Hundred Fifty Million and No/100 Dollars ($750,000,000). The
Borrower may either (i) request an increase in the Aggregate Revolving
Commitment or (ii) request a New Term Loan as defined below; provided that
(A) any such request for an increase shall be in a minimum amount of Twenty-Five
Million and No/100 Dollars ($25,000,000.00) and (B) such written request shall
be delivered to the Administrative Agent not more than twenty-four (24) calendar
months following the Closing Date. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders) and the Borrower may also invite prospective lenders to respond.
(b)    The Borrower may, in its sole discretion, designate portions of the
foregoing increase in the Facility Amount (a “Term Loan Designation”) as new
Term Loans (each a “New Term Loan”), subject to the following:
(i)    The Lenders (including any Additional Lenders) that are going to make the
New Term Loan shall have committed in writing to make such New Term Loan; and
(ii)    Administrative Agent and all such Lenders must approve the amount of
such New Term Loan.
(c)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment or agrees to participate in a New Term Loan and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment or participate in a
New Term Loan. Each prospective lender shall notify the Administrative Agent
within such time period whether or not it agrees to fund any portion of the
requested increase in the Aggregate Revolving Commitments or fund any portion of
the New Term Loan and, if so, by what amount. Any prospective lender not
responding within such time period shall be deemed to have declined to fund any
portion of the requested increase in the Aggregate Revolving Commitments or New
Term Loan.
(d)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent and, in the case of an increase in the Aggregate Revolving
Commitments, the L/C Issuer (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible

53



--------------------------------------------------------------------------------




Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
If any prospective lender agrees to fund any portion of the requested increase
in the Aggregate Revolving Commitments or to fund any portion of a New Term Loan
(an “Additional Lender”), such Additional Lender shall become a Lender hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(e)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased or a New Term Loan is added in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase which, for
any existing Lender participating in such increase, need not be ratable in
accordance with their respective Revolving Commitments or Term Commitments prior
to such increase. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.
(f)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall pay any fees agreed to in connection therewith and
deliver to the Administrative Agent a certificate of each Facility Loan Party
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Facility Loan Party (i) certifying and
attaching the resolutions adopted by such Facility Loan Party approving or
consenting to such increase (or confirming that the resolutions previously
adopted remain in effect), and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase:
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct, in all material respects, on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct, in all material respects, as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01,
(B) no Default or Event of Default exists,
(C) in the event of a New Term Loan, after giving effect to such New Term
Loan, the Total Outstandings do not exceed:
(1) Prior to an Unsecured Conversion, the Borrowing Base and,
(2) after an Unsecured Conversion, the Borrowing Base minus Permitted Unsecured
Debt,
(D) the Borrower is in compliance, on a pro forma basis, with the financial
covenants in Section 7.11,
(E) CCIT II is in compliance of the Minimum Equity Raise Test (or there has been
a Full Waiver or Cure of any noncompliance therewith), and
(F) the Required Amortization Payments are not required to commence and be
continuing.
In the event of an increase in the Aggregate Revolving Commitments, the Borrower
shall prepay any Committed Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Revolving Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Revolving

54



--------------------------------------------------------------------------------




Commitments under this Section. In the event of any New Term Loan, the Borrower
and the Lenders providing such New Term Loan shall enter into an amendment to
this Agreement as is necessary to evidence such New Term Loan and all issues
related thereto, including but not limited to, amount, pricing and maturity of
such New Term Loan, and all Lenders not providing such New Term Loan hereby
consent to such limited scope amendment without future consent rights.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (unless provided
by the applicable Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans and the Lenders’ obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation).
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure L/C Obligations or Swing Line Loans shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
such other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03 to the extent that

55



--------------------------------------------------------------------------------




Administrative Agent exercises remedies set forth in Section 8.02(b)), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, or received by the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy that Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

56



--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive an Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)    No Defaulting Lender shall be entitled to receive any Letter of Credit
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided, however,
notwithstanding the above, each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which such Lender is a Defaulting
Lender to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.
(C)    (1) With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the remaining amount of any such
fee otherwise payable to such Defaulting Lender after giving effect to the
amount paid in clause (x) to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such fee. (2) With respect to any fee payable under
Section 2.09(a) not required to be paid to any Defaulting Lender pursuant to
clause (A) above, the Borrower shall (x) pay to the L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (y) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non‑Defaulting Lender to exceed such Non‑Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash

57



--------------------------------------------------------------------------------




Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their respective sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender (or if a Defaulting Lender takes such action so that it can no
longer be characterized as a Defaulting Lender), the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.17    Extension of Maturity Date.
The Borrower may elect to extend the Initial Maturity Date for up to two (2)
successive twelve (12) month periods, but in no event beyond the fifth
anniversary of the date of this Agreement (the “Extended Maturity Date”). Each
of the twelve (12) month extensions shall be subject to the satisfaction of the
following conditions:
(a)    the Borrower must provide written notice to the Administrative Agent of
such election to extend the maturity at least thirty (30) days but no more than
ninety (90) days prior to the then effective Maturity Date;
(b)    no Default or Event of Default shall exist on the date of such notice of
extension or on the Extension Effective Date;
(c)    the Required Amortization has not occurred and is not then continuing;
(d)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct, in all material respects, on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct, in all material respects, as of such earlier date, and except that
for purposes of this Section 2.17, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01;
(e)    on, or on a Business Day no more than five (5) Business Days prior to,
the then effective Maturity Date, the Borrower shall pay to the Administrative
Agent, for the pro rata benefit of the Lenders (based on their share of the
Facility Amount outstanding on the Extension Effective Date), an extension fee
equal to twenty hundredths of one percent (0.20%) of the Facility Amount;
(f)    Administrative Agent shall have received satisfactory documentation
evidencing the extension executed by the Borrower and consented to by the
Guarantors; and

58



--------------------------------------------------------------------------------




Only as to the first twelve (12) month extension, the following additional
condition shall apply:
(g)    CCIT II shall be in compliance with the Minimum Equity Raise Test as of
the most recent Fiscal Quarter of CCIT II ending prior to the Initial Maturity
Date (or there shall have been a Full Waiver or Cure of any noncompliance
therewith).
Only as to the second twelve (12) month extension, the following additional
condition shall apply:
(h)    The Unsecured Conversion has occurred prior to expiration of the first
12‑month Extension Period.
If the above conditions are satisfied, the extension of the Maturity Date shall
be effective upon the date that the extension fee is paid to the Administrative
Agent pursuant to clause (e) above (the “Extension Effective Date”).
2.18    Minimum Equity Raise Test.
(a)    Minimum Equity Raise Test Amounts. CCIT II shall raise additional equity
after the Closing Date (“Additional Equity”) in the aggregate amount of not less
than $195,000,000 by March 31, 2016, calculated in the manner used to determine
“Proceeds from Issuance of Common Stock” on its Consolidated Statement of Cash
Flow and as provided below. CCIT II shall raise not less than the aggregate
amount of Additional Equity through each of the following dates (the “Minimum
Equity Raise Test”):
Aggregate Amount
 
Date
$
20,000,000


 
June 30, 2014
$
45,000,000


 
September 30, 2014
$
70,000,000


 
December 31, 2014
$
95,000,000


 
March 31, 2015
$
120,000,000


 
June 30, 2015
$
145,000,000


 
September 30, 2015
$
170,000,000


 
December 31, 2015
$
195,000,000


 
March 31, 2016

(b)    Failure to Comply. Notwithstanding anything contained herein or in the
Loan Documents to the contrary, CCIT II’s failure to comply with the Minimum
Equity Raise Test shall not be an Event of Default, provided, however:
(i)    The availability of all Credit Extensions shall be suspended during any
time CCIT II is not in compliance with the Minimum Equity Raise Test unless
there has been a Full Waiver or Cure of such noncompliance. If CCIT II is not in
compliance with the Minimum Equity Raise Test as of any of the above stated
dates, then CCIT II shall not thereafter be in compliance unless (i) as of any
subsequent above stated date, the aggregate amount of Additional Equity raised
by CCIT II is not less than Minimum Equity Raise Test for such subsequent date,
or (ii) as of any other date of determination after any stated date, the
aggregate amount of Additional Equity raised by CCIT II is not less than Minimum
Equity Raise Test for such immediately preceding stated date (in either case,
“Cured”).
(ii)    If CCIT II does not comply with the Minimum Equity Raise Test for four
consecutive fiscal quarters, unless such noncompliance is waived by the Required
Lenders or Cured (a

59



--------------------------------------------------------------------------------




“Full Waiver or Cure”), then (i) the Borrower shall not be allowed any Credit
Extensions until there is a Full Waiver or Cure, and (ii) commencing on the
first day of the second month after the end of such fourth fiscal quarter (the
“Amortization Balance Date”), the Borrower shall make equal monthly principal
payments (the “Required Amortization”) on the 1st day of each month in an amount
sufficient to fully amortize the Total Outstandings as of the Amortization
Balance Date (the “Total Amortization Amount”) over the remaining term until the
then applicable Maturity Date (the “Required Amortization Payments”).
(c)    Required Amortization Payments. The Required Amortization Payments shall:


(i)    be applied to the Total Amortization Amount on a pro rata basis
determined by the Administrative Agent as of the date of each Required
Amortization Payment; and


(ii)    continue until the earlier of (i) a Full Waiver or Cure, or (ii) all
Total Outstandings have been Fully Satisfied.


(d)    Effect of a Full Waiver or Cure. If after a Required Amortization there
is a Full Waiver or Cure, then the Required Amortization Payments shall cease
and for purposes of subsection (b)(ii) above, any future Required Amortization
Payments will not be required until CCIT II again does not comply with the
Minimum Equity Raise Test for four consecutive fiscal quarters (without a Full
Waiver or Cure). Any Required Amortization Payments that were:


(i)    applied to the Term Loans may not be reborrowed, and


(ii)    applied to any Loans other than Term Loans, may only be reborrowed upon
the future satisfaction of the conditions contained in this Agreement for such
other Loans.


2.19    Initial Security and Unsecured Conversion.
(a)    Equity Interests as Initial Security. Prior to an Unsecured Conversion
pursuant to subsection (b) below, the Obligations will be secured by a first
priority security interest in 100% of the Equity Interests in each of the
Subsidiary Guarantors, pursuant to the Collateral Assignment Agreement.
(b)    Unsecured Conversion. The Borrower may convert the Facility to an
unsecured Facility (an “Unsecured Conversion”) upon the Borrower’s satisfaction
of the following requirements as of the date of such Unsecured Conversion (the
“Conversion Requirements”):
(i)    Administrative Agent has received evidence reasonably satisfactory to
Administrative Agent that the Total Asset Value is not less than
$500,000,000.00;
(ii)    No Default or Event of Default exists; and
(iii)    a Required Amortization has not occurred and is not then continuing.
Upon an Unsecured Conversion, Administrative Agent’s security interest in the
Equity Interests in the Subsidiary Guarantors and any other Collateral pursuant
to the Collateral Assignment Agreement or any other Loan Documents shall be
automatically released and Administrative Agent shall, (i) file termination
statements with respect to any previously filed UCC financing statements
covering such Equity Interests and Collateral, and (ii) provide any other
documents of the release with respect to such Equity Interests and

60



--------------------------------------------------------------------------------




Collateral reasonably requested by the Borrower. The Borrower shall reimburse
Administrative Agent for all reasonable out‑of‑pocket costs associated with such
release, termination and other documents.
(c)    Cash Collateral Shall Remain. Notwithstanding an Unsecured Conversion,
Section 2.15 regarding Cash Collateral shall at all times remain in full force
and effect.
ARTICLE III.    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(h)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(i)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(j)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(k)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower or the L/C Issuer by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(l)    Indemnification by the Lenders. Each Lender or the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (i) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified

61



--------------------------------------------------------------------------------




Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) the Administrative Agent and the Loan Parties, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (iii)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or the L/C Issuer by the Administrative
Agent shall be conclusive absent manifest error. Each Lender or the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).
(m)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other

62



--------------------------------------------------------------------------------




applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

63



--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(n)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments (including any such additional amounts) made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Indemnified Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(o)    Survival; Defined Terms. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. For purposes of this Section 3.01, the term “applicable
law” includes FATCA.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Committed Loans the interest rate on
which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully

64



--------------------------------------------------------------------------------




continue to maintain such Eurodollar Rate Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs.
(d)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the L/C Issuer;
(ii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
or Base Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the L/C Issuer or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, the L/C

65



--------------------------------------------------------------------------------




Issuer or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the L/C Issuer or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(e)    If any Lender or the L/C Issuer determines that any Change in Law
affecting such Lender or Issuing Bank or any Lending Office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(f)    A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsections (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(g)    Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
3.05    Compensation for Losses. Within ten (10) days of any demand by any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower

66



--------------------------------------------------------------------------------




shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. A certificate of an affected Lender setting forth
its calculation of losses in detail will be conclusive and binding in the
absence of manifest error.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(e)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to Section 4.03 and the
satisfaction of the following conditions precedent:
(l)    completion of all due diligence with respect to (i) the Borrower,
(ii) the Guarantors, (iii) the Properties included in the Borrowing Base on the
Closing Date and (iv) each Company whose Equity Interests are pledged pursuant
to the Collateral Assignment Agreement, in each case, in scope and determination
satisfactory to the Lead Arranger and the Lenders in their sole discretion;
(m)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or pdf copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

67



--------------------------------------------------------------------------------




(iii)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower and
executed counterparts of the Guaranty and the Advisor Fee Subordination
Agreement;
(iv)    Notes executed by the Borrower in favor of each Lender requesting a
Note;
(v)    Guaranty executed by each Guarantor;
(vi)    Collateral Assignment Agreement executed by Borrower, CCIT II, each
other Assignor and each Subsidiary Guarantor;
(vii)    the formation, organization and operating documents for each Facility
Loan Party;
(viii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Facility
Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Facility Loan Party is a party;
(ix)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Facility Loan Party is duly organized
or formed, and that each Facility Loan Party is validly existing, in good
standing and qualified to engage in business in the jurisdiction of its
formation;
(x)    UCC searches disclosing that the Administrative Agent will have a first
priority security interest in 100% of the Equity Interests granted pursuant to
the Collateral Assignment Agreement;
(xi)    a favorable opinion of Kutak Rock LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G and such other matters concerning the Facility Loan Parties
and the Loan Documents as the Required Lenders may reasonably request;
(xii)    if required by the Administrative Agent, a certificate of a Responsible
Officer of each Facility Loan Party either (A) attaching copies of all consents,
licenses and approvals required in connection with the execution, delivery and
performance by such Facility Loan Party and the validity against such Facility
Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(xiii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since September
30, 2013 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) that, after
giving effect to all requested Credit Extensions to be made on the Closing Date,
the Total Outstandings shall not exceed the Borrowing Base;
(xiv)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on September 30, 2013, signed by a
Responsible Officer of the Borrower;

68



--------------------------------------------------------------------------------




(xv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xvi)    documentation and other information reasonably requested by the Lenders
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act; and
(xvii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
(n)    Any fees required to be paid on or before the Closing Date, including
pursuant to the Fee Letter, shall have been paid.
(o)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to Section 4.03 and the
satisfaction of the following conditions precedent:
(h)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and
correct, in all material respects, on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, in all material respects, as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(i)    After giving effect to all requested Credit Extensions, the Total
Outstandings shall not exceed the lesser of (i) the Facility Amount and (ii) the
Borrowing Base then in effect, and if after an Unsecured Conversion, less any
Permitted Unsecured Debt.
(j)    No Default or Event of Default shall exist, or would result, from such
proposed Credit Extension or from the application of the proceeds thereof.

69



--------------------------------------------------------------------------------




(k)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
4.03    Initial Approval Rights. Until both (i) a minimum of five (5) Qualified
Unencumbered Properties are included in the Borrowing Base, and (ii) the
aggregate Unencumbered Asset Value has initially reached $50,000,000.00,
Administrative Agent shall have the right, in its sole, but reasonable business
discretion, to exclude any Project from initially being included in the
Borrowing Base. Administrative Agent will exercise such right to exclude a
Project within five (5) Business Days after Administrative Agent receives all
Required Items (to the extent required by the Administrative Agent in accordance
with the terms of this Agreement) for the relevant Project.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation (other than the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in either case, to the extent
such conflict could reasonably be expected to have a Material Adverse Effect; or
(c) violate any Law in a manner which could be reasonably expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

70



--------------------------------------------------------------------------------




5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by equitable principles of general
application.
5.05    Financial Statements; No Material Adverse Effect; Secured Debt.
(d)    The Audited Financial Statements, when prepared will (i) be prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including material liabilities for taxes, material commitments and
Indebtedness.
(e)    The unaudited consolidated balance sheet of the Consolidated Group dated
September 30, 2013, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(f)    Since September 30, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or would have a Material Adverse
Effect.
(g)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
5.06    Litigation. Except as specifically disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any other Facility Loan
Party or against any of their Properties or revenues that (a) purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
there has been no material adverse change in the status, or financial effect on
any Facility Loan Party, of the matters, if any, described on Schedule 5.06.
5.07    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

71



--------------------------------------------------------------------------------




5.08    Ownership of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. As of the Closing Date and the
date of each update of Schedule 5.08 pursuant to Section 6.02, set forth on
Schedule 5.08 is a list of all real property owned by the Consolidated Group
with a notation as to which such real properties are Qualified Unencumbered
Properties and which Loan Party owns each Qualified Unencumbered Property.
Neither the Qualified Unencumbered Properties nor the Equity Interests of any
Subsidiary Guarantor are subject to any Liens, other than Liens permitted by
Section 7.01.
5.09    Environmental Compliance. The Loan Parties conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance. The Properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of a Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party operates.
5.11    Taxes. The Facility Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against a Facility Loan Party that would, if made, have a Material
Adverse Effect. No Loan Party is party to any tax sharing agreement.
5.12    ERISA Compliance.
(e)    To the best knowledge of the Borrower, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent or cause the loss
of such tax-qualified status.
(f)    There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(g)    (i) No ERISA Event has occurred; (ii) CCIT II and each ERISA Affiliate
has met all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of

72



--------------------------------------------------------------------------------




the minimum funding standards under the Pension Funding Rules has been applied
for or obtained; (iii) neither CCIT II nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither CCIT II nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in liability, individually, or in
the aggregate, in excess of Ten Million and No/100 Dollars ($10,000,000.00).
5.13    Subsidiaries; Equity Interests. As of the Closing Date and the date of
each update of Schedule 5.13 pursuant to Section 6.02, set forth on
Schedule 5.13 is a complete and accurate list of each Facility Loan Party,
together with (a) each such Person’s jurisdiction of organization and (b) each
such Person’s U.S. taxpayer identification number. The outstanding Equity
Interests of the Borrower and each Subsidiary Guarantor are validly issued,
fully paid and non‑assessable and free of any Liens other than Permitted Liens.
5.14    Margin Regulations; Investment Company Act.
(i)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(j)    None of the Facility Loan Parties is required to be registered as an
“investment company” under the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), in each case as of the date
thereof, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.16    Compliance with Laws. Each Facility Loan Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc.The Loan Parties own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation

73



--------------------------------------------------------------------------------




of their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Loan Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by a Loan Party infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Sanctions Laws and Regulations.None of the Loan Parties or any of their
directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with this Agreement or any other capital raising
transaction involving any Lender, or any of its Affiliates, is a Designated
Person.
5.19    Solvency.
(a)    Immediately after the Closing Date and immediately following the making
of each Credit Extension and after giving effect to the application of the
proceeds of such Credit Extension, (i) the fair value of the assets of the
Facility Loan Parties and their Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Facility Loan Parties and their Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the Property of the Facility Loan
Parties and their Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Facility Loan
Parties and their Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Facility Loan Parties and
their Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Facility Loan Parties and
their Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(b)    The Facility Loan Parties do not intend to, and do not believe that they
will, incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by them and the
timing of the amounts of cash to be payable on or in respect of their
Indebtedness.
5.20    REIT Status.CCIT II intends to elect to be taxed as a real estate
investment trust under Sections 856 through 860 of the Code, effective for its
taxable year ending December 31, 2013, or the first year during which it
commences material operations.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03 or as otherwise
explicitly limited in this Article VI) cause each other Loan Party to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

74



--------------------------------------------------------------------------------




(h)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Consolidated Group (and commencing with and
including the financial statements related to the fiscal year ending December
31, 2013), a consolidated balance sheet of the Consolidated Group as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;
(i)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Consolidated Group, a consolidated balance sheet of the Consolidated Group
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Consolidated Group fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of CCIT II or the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(j)    as soon as available, but in any event at least fifteen (15) days before
the end of each fiscal year of the Consolidated Group, forecasts prepared by
management of CCIT II or the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Consolidated Group on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(d)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
CCIT II or the Borrower which shall include compliance with the covenants set
forth in Sections 7.06 and 7.11, (ii) a certificate as of the end of the
immediately preceding fiscal quarter of the Consolidated Group, setting forth
and certifying the amount of all Dividend Reinvestment Proceeds received by
CCIT II during such immediately preceding fiscal quarter and including a
certificate from the chief financial officer, or other executive officer or
director, of CCIT II or the Borrower certifying that the Borrower shall continue
to be in compliance with all applicable provisions of the Code and its bylaws
and operating covenants after giving effect to such dividends or distributions,
(iii) a duly completed Borrowing Base Compliance Certificate signed by a
Responsible Officer of the Borrower, setting forth and certifying the amount of
the Borrowing Base then in effect as of the end of the immediately preceding
fiscal quarter of the Consolidated Group, and (iv) solely in conjunction with
the delivery of the financial statements referred to in Section 6.01(a), an
updated Schedule 5.08 and Schedule 5.13, if applicable;

75



--------------------------------------------------------------------------------




(e)    promptly after any reasonable request by the Administrative Agent, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party, or any audit of any of them;
(f)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of CCIT II or the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Consolidated
Group may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto (including, without limitation, all
form 10-K and 10-Q reports);
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;
(h)    promptly, any information that the Administrative Agent deems lawfully
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities; and
(i)    promptly, such additional information regarding the business, financial
or corporate affairs of the Loan Parties or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Sections 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Consolidated Group posts such documents, or provides a link thereto on CCIT II’s
or the Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees (w)

76



--------------------------------------------------------------------------------




all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
that is designated “Public Investor Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Investor Side
Information.”
6.03    Notices. Promptly notify the Administrative Agent:
(f)    of the occurrence of any Default and any Event of Default;
(g)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including
pursuant to any applicable Environmental Laws;
(h)    of the occurrence of any ERISA Event;
(i)    of any material change in accounting policies or financial reporting
practices by the Consolidated Group, including any determination by the Borrower
referred to in Section 2.10(b);
(j)    of any announcement by Moody’s or S&P of any change in a Debt Rating of
CCIT II; and
(k)    of the occurrence of any material environmental problems at a Qualified
Unencumbered Property.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of CCIT II or the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Subject to the cure periods and provisions
contained in Section 8.01, pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
Properties, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property; and (c) to the extent failure to
pay or discharge could reasonably be expected to have a Material Adverse Effect,
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a

77



--------------------------------------------------------------------------------




transaction permitted by Sections 7.04 or 7.05; (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect and (d) maintain or cause to be
maintained (as applicable) CCIT II’s status as a real estate investment trust in
compliance with all applicable provisions of the Code relating to such status.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect the
Qualified Unencumbered Properties and equipment necessary in the operation
thereof in good working order and condition, ordinary wear and tear excepted;
(b) make or cause to be made all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of the Qualified
Unencumbered Properties.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Consolidated Group; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Consolidated
Group.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (so long as no Event of
Default has occurred and is continuing, a Responsible Officer of any member of
the Consolidated Group shall be present at any discussions with independent
public accountants), all at the expense of the Borrower and at such reasonable
times during normal business hours (provided such visits shall not occur when
any independent auditors are conducting an audit of any member of the
Consolidated Group), upon reasonable advance notice to the Borrower; provided,
however, that such visits shall be limited to no more than once in any calendar
year unless an Event of Default has occurred and is continuing, and if an Event
of Default has occurred and is continuing, the Administrative Agent and any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance the Indebtedness under the Existing Credit Agreement and to pay fees
and expenses incurred in connection therewith and (ii) for working capital and
general corporate purposes (including real estate acquisitions) not

78



--------------------------------------------------------------------------------




in contravention of any Law or of any Loan Document, including, without
limitation, Regulation U of the FRB.
6.12    Environmental Matters.
(c)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or any Subsidiary Guarantor be required to modify
the terms of leases, or renewals thereof, with existing tenants (i) at Projects
owned by the Borrower or any Subsidiary Guarantor as of the date hereof, or (ii)
at Projects hereafter acquired by the Borrower or any Subsidiary Guarantor as of
the date of such acquisition, to add provisions to such effect.
(d)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower or any Subsidiary Guarantor and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.
(e)    Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, any Subsidiary Guarantor or the Qualified
Unencumbered Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.
(f)    Prior to the acquisition of a new Property after the Closing Date that
will be a Qualified Unencumbered Property, perform or cause to be performed an
environmental investigation which investigation shall at a minimum comply with
the specifications and procedures attached hereto as Exhibit H. In connection
with any such investigation, the Borrower shall cause to be prepared a report of
such investigation, to be made available to the Administrative Agent upon
reasonable request (which may be shared with any Lender), for informational
purposes and to assure compliance with the specifications and procedures.
6.13    Addition of Qualified Unencumbered Properties/Additional Subsidiary
Guarantors.
(k)    Notify the Administrative Agent at any time that the Borrower will be
adding a Project to the pool of Qualified Unencumbered Properties. Prior to an
Unsecured Conversion, in order for such Project

79



--------------------------------------------------------------------------------




to be included in the pool of Qualified Unencumbered Properties the Borrower
shall deliver the following to the Administrative Agent:
(i)    A description of such Project and the name of the owner of all or any
portion of such Project (which owner(s) must be Wholly Owned Subsidiary as of
the date on which such Project is added as a Qualified Unencumbered Property);
(ii)    A certificate of a Responsible Officer that certifies (i) such Project
satisfies the criteria to be a Qualified Unencumbered Property and (ii) that
there exists no Event of Default under this Agreement and that the addition of
such Project shall not result in any such Event of Default
(iii)    A Guaranty executed by each new Subsidiary Guarantor that owns each new
Project to be included as a Qualified Unencumbered Property.
(iv)    A fully and accurately completed Joinder Agreement executed by each
Joinder Affiliate and Joinder Company, as defined in the Joinder Agreement.
(v)    UCC searches disclosing that the Administrative Agent has a first
priority security interest in 100% of the Equity Interests granted pursuant to
the Joinder Agreement to be executed in connection with the Collateral
Assignment Agreement.
(vi)    If required by Administrative Agent, a title report respecting such
Project dated not more than fifteen (15) days prior to the date such Project
(unless a different time period is otherwise agreed to by the Administrative
Agent) will be added to the pool of Qualified Unencumbered Properties;
(vii)    If required by Administrative Agent, a copy of (a) the fully executed
agreement, and (b) a preliminary or fully executed closing statement, as
applicable, pursuant to which the Project was purchased by the Borrower or the
applicable Wholly Owned Subsidiary;
(viii)    If required by Administrative Agent, a Phase I environmental report
respecting such Project dated not more than six (6) months prior to the date
such Project will be added to the pool of Qualified Unencumbered Properties
unless such Project had been included in the pool of Qualified Unencumbered
Properties within one (1) year prior to the date such Project will be added
again to the pool of Qualified Unencumbered Properties;
(ix)    If required by Administrative Agent, evidence satisfactory to
Administrative Agent that such Project is covered by insurance as required in
accordance with Section 6.07;
(x)    If required by Administrative Agent, all leases, assignments to the
Borrower or the applicable Wholly Owned Subsidiary of leases, and all estoppel
certificates obtained in favor of the Borrower or applicable Wholly Owned
Subsidiary regarding the leases, in each case regarding the Project;
(xi)    If required by Administrative Agent, a municipal information summary
report in form and detail reasonably required by Administrative Agent;
(xii)    If required by Administrative Agent, a Project condition report in form
and detail reasonably required by Administrative Agent;

80



--------------------------------------------------------------------------------




(xiii)    if requested by the Administrative Agent, the items in (A) Section
4.01(b)(v), (vi), (vii), (x) regarding each new Loan Party, and (B) Section
4.01(b)(xiii) regarding any new Project to be included as a Qualified
Unencumbered Property.
(xiv)    Such other items reasonably requested by Administrative Agent.
Such Project shall become a Qualified Unencumbered Property upon satisfaction of
the criteria in clauses (i) through (xiv) above (the “Addition Date”), which
shall be no sooner than ten (10) days after delivery of the items described in
clauses (i) through (xiv) above, unless the Administrative Agent consents to a
shorter period of time. In the event that Administrative Agent shall not require
the delivery of any of the items set forth in clauses (vi) through (xii) or
(xiv) above in connection with the addition of any Project as a Qualified
Unencumbered Property, then Administrative Agent may later require the delivery
of any such item or items in order for such Project to continue as a Qualified
Unencumbered Property. From and after an Unsecured Conversion, the Borrower
shall only be required to deliver the items referenced in clauses (i), (vi),
(viii), (ix) and (xiii).
(l)    If on the Addition Date the owner of all or any portion of such Project
is not a Loan Party, the Borrower shall, on or before the Addition Date, (i)
cause such owner to become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (v), (vi), (vii) and (x) of Section 4.01(b) for such Person, together
with favorable opinions of counsel to such Person (which shall cover the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (b)(i) and such other matters as may be reasonably
required by the Administrative Agent), in each case in form and substance
similar to those delivered on the Closing Date.
6.14    Removal of Qualified Unencumbered Properties. Notify the Administrative
Agent at any time that the Borrower will be removing a Project from the pool of
Qualified Unencumbered Properties. Such Project shall be removed from the pool
of Qualified Unencumbered Properties upon satisfaction of the following:
(a)    the Borrower shall deliver to Administrative Agent a description of such
Project and the ownership of such Project;
(b)    the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer that (i) includes a pro forma Borrowing Base Compliance
Certificate demonstrating the effects of removing such Project from the pool of
Qualified Unencumbered Properties and the Borrowing Base in effect based on the
remaining pool of Qualified Unencumbered Properties and (ii) certifies the
Unencumbered Asset Value or NOI, as applicable, of such Project used in the
calculations in such pro forma Borrowing Base Compliance Certificate;
(c)    after giving effect to (i) the removal of any Project from the pool of
Qualified Unencumbered Properties, (ii) the application of any proceeds or
prepayments received at the time of such removal and (iii) the value of any
Properties being added as Qualified Unencumbered Properties pursuant to
Section 6.13 simultaneously with such removal, the Total Outstandings shall not
exceed the Borrowing Base then in effect; and
(d)    no Default or Event of Default shall exist or would be caused by removing
such Project.

81



--------------------------------------------------------------------------------




Upon the effective date of the removal of such Project from the pool of
Qualified Unencumbered Properties , (i) if the owner of such Project is a
Subsidiary Guarantor and shall cease to be the owner of any Qualified
Unencumbered Property upon such removal, then (1) such Person shall cease to be
a Subsidiary Guarantor and shall automatically, and without further action, be
released from its obligations under the Loan Documents and (2) the Equity
Interests of such Person (and all related collateral) shall cease to be
Collateral and all security interests of the Administrative Agent in the Equity
Interests of such Person (and all related collateral) shall be deemed
immediately released, without any further action and (ii) upon the request, and
at the expense of the Borrower, the Administrative Agent agrees to execute and
deliver such release documents and take such other actions to acknowledge,
evidence or complete any such release of such Person and the collateral
assignment of the Equity Interests of such Person. If the Equity Interests of
such Person that ceases to be a Subsidiary Guarantor are represented by one or
more certificates, the Administrative Agent shall deliver such original
certificates along with assignments in blank as required under the Collateral
Assignment Agreement.
6.15    Sanctions Law and Regulations.
(d)    The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.
(e)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.
ARTICLE VII.    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate indemnification liabilities arising
under the Loan Documents) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
other Loan Party (except as limited below) to:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
Qualified Unencumbered Property or the Equity Interests of the Borrower or a
Subsidiary Guarantor, whether now owned or hereafter acquired, other than the
following:
(j)    with respect to the Qualified Unencumbered Properties, Permitted Liens;
and
(k)    with respect to the Equity Interests of the Borrower or any Subsidiary
Guarantor:
(vi)    Liens arising pursuant to the Loan Documents; and
(vii)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or which have been insured or bonded.

82



--------------------------------------------------------------------------------




7.02    Investments. Make any Investments, except:
(l)    Investments in the form of cash or Cash Equivalents;
(m)    advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed One Million and No/100 Dollars ($1,000,000) at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
(n)    Investments in any Person which is a Loan Party;
(o)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(p)    Guarantees permitted pursuant to Section 7.03 below;
(q)    Investments related to income-producing Projects, single tenant or
mixed-use Projects, Construction in Progress, improved land, unimproved land,
Eligible Real Estate Investments and any business activities and Investments
reasonably incidental thereto and Investments in partnerships or joint ventures;
provided, that such Investments together with any such Investments held by all
other members of the Consolidated Group (collectively, the “Consolidated Group
Investments”) shall, as applicable, be limited as follows:
(i)    the aggregate value of the Consolidated Group Investments in all
non‑wholly owned general and limited partnerships, joint ventures and other
Persons (including, without limitation, Investments in C Corporations,
Investments in Investment Affiliates and any such Investments in existence as of
the date hereof), in each case, which are not consolidated with CCIT II for
financial reporting purposes under GAAP, shall not constitute more than fifteen
percent (15.0%) of Total Asset Value;
(ii)    Consolidated Group Investments in Projects contributing to the
calculation of Construction in Progress and Improved Land Value shall not, in
the aggregate, at any time exceed an amount equal to five percent (5.0%) of
Total Asset Value (which for Construction in Progress and Improved Land Value
held or owned by Investment Affiliates, will be based upon the Consolidated
Group Pro Rata Share of such Construction in Progress and Improved Land Value);
(iii)    Consolidated Group Investments in Projects contributing to the
calculation of Unimproved Land Value shall not at any time exceed an amount
equal to five percent (5.0%) of Total Asset Value (which for Unimproved Land
Value held or owned by Investment Affiliates, will be based upon the
Consolidated Group Pro Rata Share of such Unimproved Land Value); and
(iv)    Consolidated Group Investments in Eligible Real Estate Investments shall
not, in the aggregate, exceed fifteen percent (15.0%) of Total Asset Value
(which for Eligible Real Estate Investments held or owned by Investment
Affiliates, will be based upon the Consolidated Group Pro Rata Share of such
Eligible Real Estate Investments).

83



--------------------------------------------------------------------------------




In addition to the limitations above contained in this clause (f), the aggregate
value of the types of Consolidated Group Investments permitted pursuant to
clauses (f)(i) – (iv) above shall not, in any case, exceed an amount equal to
thirty percent (30.0%) of Total Asset Value;
(r)    Investments existing on the date hereof;
(s)    Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided such Investments were not made in connection with or
anticipation of such Person becoming a Subsidiary of the Borrower; and
(t)    Investments in new Subsidiaries;
provided, that notwithstanding anything to the contrary herein, no Investments
shall be made, assumed or permitted to exist which Investments are contrary to
the terms and requirements set forth in clause (f) of this Section 7.02
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(h)    Indebtedness under the Loan Documents
(i)    Prior to the Unsecured Conversion, only with the prior reasonable
approval of the Administrative Agent, and after the Unsecured Conversion without
the approval of the Administrative Agent, obligations (contingent or otherwise)
of the Borrower or any Subsidiary Guarantor existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
(j)    Indebtedness in respect of capital leases, Off-Balance Sheet Arrangements
and purchase money obligations for fixed or capital assets; provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed One Million and No/100 Dollars ($1,000,000.00);
(k)    Guarantees in respect of Indebtedness or performance obligations
otherwise permitted hereunder;
(l)    Indebtedness incurred in respect of indemnification claims relating to
adjustments of purchase price or similar obligations in any case incurred in
connection with any Disposition permitted under Section 7.05;
(m)    Indebtedness in respect of workers’ compensation claims, self-insurance
premiums, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;
(n)    Indebtedness incurred in the ordinary course in respect of netting
services, overdraft protections, automatic clearinghouse arrangements,
arrangements in respect of pooled deposit or sweep accounts, check endorsement
guarantees, and otherwise in connection with deposit accounts or cash management
services;

84



--------------------------------------------------------------------------------




(o)    unsecured intercompany Indebtedness and intercompany Investments
permitted pursuant to Section 7.02;
(p)    (a) Guaranties by the Borrower or CCIT II of losses relating to customary
exceptions to non-recourse limitations under non-recourse Indebtedness incurred
by a Subsidiary that is not a Loan Party and (b) customary guaranties by the
Borrower or CCIT II of the full amount of such non-recourse Indebtedness if
certain customary events occur (e.g., bankruptcy, violation of due on sale
clauses, etc.);
(q)    Approved Subordinated Debt;
(r)    other Indebtedness existing on the Closing Date and identified on
Schedule 7.03;
(s)    guarantees constituting Investments permitted under Subsections 7.02 (a)
through (d) and (f) through (i);
(t)    on and after the Unsecured Conversion, guarantees by the Borrower or CCIT
II of Secured Debt of a Subsidiary that is not a Loan Party to the extent the
incurrence of any Indebtedness pursuant to this clause (d) does not cause the
Borrower to violate any of the financial covenants set forth in Section 7.11;
(u)    on and after the Unsecured Conversion, Indebtedness constituting
Permitted Unsecured Debt; and
(v)    on and after the Unsecured Conversion, Indebtedness that constitutes
Unsecured Debt; provided that Short Term Unsecured Debt incurred pursuant to
this clause (m) may not exceed $100,000,000, in the aggregate, at any one time,
unless all Unsecured Debt incurred pursuant to this clause (m) has a weighted
average maturity (including, for the avoidance of doubt, the mandatory
redemption date of any Mandatorily Redeemable Stock) of at least seven years;
and provided further that at least 50% of outstanding Unsecured Debt incurred
pursuant to this clause (m) accrues interest based on a fixed rate, including
any such Unsecured Debt that is subject to a Swap Contract that effectively
converts the interest rate on such Unsecured Debt to a fixed rate.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
(c)    any Subsidiary Guarantor may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
of the other Subsidiary Guarantors;
(d)    any Subsidiary Guarantor may merge with any third party; provided that
(i) such merger is part of one or more transactions constituting an Investment
permitted in accordance with the terms and conditions of this Agreement and (ii)
immediately following such merger, the surviving entity remains or becomes, as
applicable, a Subsidiary Guarantor; and
(e)    any Subsidiary Guarantor may merge with any other Person if (i) such
merger is for the sole purpose of causing a change in the jurisdiction of
organization of such Subsidiary Guarantor, (ii) the percentage share of the
Borrower’s and CCIT II’s ownership, either directly or indirectly, of the Equity
Interests of such Subsidiary Guarantor, in the aggregate, is not changed, (iii)
the Person merged with the applicable Subsidiary Guarantor does not have any
material liabilities, obligations or other Indebtedness or any material
Contractual Obligations of any type and (iv) immediately following such merger,
the surviving entity remains or becomes, as applicable, a Subsidiary Guarantor.

85



--------------------------------------------------------------------------------




7.05    Dispositions.Make any Disposition, except:
(c)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(d)    Dispositions of property to the Borrower or to a Wholly-Owned Subsidiary
that is or will be a Subsidiary Guarantor upon the completion of such
Disposition;
(e)    Any Disposition of a Qualified Unencumbered Property (and any assets
related thereto and any Subsidiary Guarantor owning such Qualified Unencumbered
Property) in connection with its removal from the pool of Qualified Unencumbered
Properties in accordance with the terms of Section 6.14;
(f)    any Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary Guarantor; and
(g)    Dispositions of Cash Equivalents in the ordinary course of business;
(h)    Any lease or sublease of any Project to any third party;
(i)    the unwinding of any Swap Contract;
(j)    Investments permitted pursuant to Section 7.02;
(k)    Dividends or distributions permitted under Section 7.06; and
(l)    Any other Dispositions; provided that (i) no Event of Default shall exist
as of the date of such Disposition or would result from such Disposition, (ii)
such Disposition is for fair market value, (iii) written approval of the
Required Lenders and the Administrative Agent shall be required for any
Disposition, to the extent such Disposition, together with all other
Dispositions consummated during the Measurement Period most recently ended, has
an aggregate fair market value that is greater than fifteen percent (15%) of
Total Asset Value (as of the most recently ended Measurement Period) and
(iv) regardless of whether approval of the Required Lenders is otherwise
required hereunder or under any Loan Document in connection with any Disposition
of any Project or of an ownership interest in a Project or the Person owning the
Project, to the extent such Disposition, together with all other Dispositions
consummated during such calendar quarter exceed a fair market value of One
Hundred Million and No/100 Dollars ($100,000,000.00), in the aggregate, the
Borrower will give prior written notice to the Administrative Agent of such
Disposition and will, not less than five (5) days prior to the consummation of
such Disposition, deliver to the Administrative Agent a pro-forma Compliance
Certificate (as if such Disposition had occurred as of the last day of the most
recently ended Measurement Period) based on the results of such Disposition
demonstrating compliance with the covenants contained herein.
7.06    Dividend Payout Ratio.
(c)    Permit the Dividend Payout Ratio, at any time, to exceed ninety-five
percent (95%); and
(d)    Permit CCIT II, at any time an Event of Default exists, to make or
declare any dividends or similar distributions without the written consent of
the Administrative Agent and Required Lenders.

86



--------------------------------------------------------------------------------




Notwithstanding anything in this Section 7.06 to the contrary, CCIT II shall be
permitted at all times to distribute the minimum amount of dividends necessary
for CCIT II to maintain its tax status as a real estate investment trust.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties on the date hereof or any business substantially related or incidental
thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower that is not a Loan Party, whether or not in
the ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, (b) Investments permitted under Section 7.02,
(c) transactions permitted under Section 7.04, (d) Dispositions permitted under
Section 7.05 or (e) dividends or distributions permitted under Section 7.06.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary Guarantor to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary of any Guarantor that owns a Qualified Unencumbered
Property to Guarantee the Indebtedness of the Borrower and to pledge its assets
or (iii) of a Loan Party to create, incur, assume or suffer to exist Liens on
any Qualified Unencumbered Property; provided, however, that this clause (iii)
shall not prohibit any Negative Pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(c) solely to the extent any
such Negative Pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant by a Loan Party of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, except for a Lien securing Indebtedness permitted under
Section 7.03(c).
7.10    Use of Proceeds. Use the proceeds of (i) any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (ii) any
Committed Revolving Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to make a Borrower Loan Purchase under
Section 10.06(h).

87



--------------------------------------------------------------------------------




7.11    Financial Covenants.
(g)    Leverage Ratio. Permit the Leverage Ratio, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than (i) seventy percent (70%) prior to the First Anniversary
Date, and (ii) sixty‑five percent (65%), from and after the First Anniversary
Date until the Second Anniversary Date, and (iii) sixty percent (60%)
thereafter, provided that if an Unsecured Conversion occurs prior to the Second
Anniversary Date, then the percentages shall be sixty‑five (65%) for the first
12‑month period after the date of the Unsecured Conversion, and then sixty
percent (60%) thereafter.
(h)    Minimum Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as
of the end of any fiscal quarter of the Consolidated Group (and any other date
for which a pro forma Compliance Certificate is required to be delivered
pursuant to the terms hereof) to be equal to or less than 1.50 to 1.0.
(i)    Minimum Consolidated Net Worth. Permit Consolidated Net Worth, as of any
date during the term hereof, to be less than the sum of (i) $1,875,000.00 plus
(ii) an amount equal to seventy-five percent (75.0%) of the aggregate increases
in Shareholders’ Equity of the Consolidated Group occurring following the
Closing Date by reason of the issuance and sale of Equity Interests of the
Consolidated Group (other than issuances to a Loan Party), including upon any
conversion of debt securities of the Borrower into such Equity Interests.
(j)    from and after the Unsecured Conversion:
(i)    Unsecured Debt to Unencumbered Asset Value Ratio. Permit the ratio of
(A) Unsecured Debt to (B) Unencumbered Asset Value, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than (1) sixty‑five percent (65%) until 12 months after the date
of the Unsecured Conversion and (2) sixty percent (60%) thereafter;
(ii)    Unsecured Debt Service Coverage Ratio. Permit the Unsecured Debt Service
Coverage Ratio, as of the end of any fiscal quarter of the Consolidated Group
(and any other date for which a pro forma Compliance Certificate is required to
be delivered pursuant to the terms hereof) to be equal to or less than 1.75 to
1.0;
(iii)    Secured Debt Ratio. Permit the ratio of (A) Secured Debt owed by the
Consolidated Group to (B) Total Asset Value, as of the end of any fiscal quarter
of the Consolidated Group (and any other date for which a pro forma Compliance
Certificate is required to be delivered pursuant to the terms hereof) to be
greater than forty percent (40%); or
(i)    Maximum Real Estate Recourse Debt Ratio. Permit the amount of Secured
Debt owed by the Consolidated Group which is Recourse Debt, as of any date
during the term hereof, to exceed fifteen percent (15%) of TAV.
7.12    Additional Restricted Actions. Notwithstanding anything contained herein
to the contrary,
(m)    enter into or permit to exist (i) any assignment of Equity Interests of
any Loan Party (other than CCIT II), (ii) any Negative Pledge (other than as
permitted by Section 7.09) or (iii) any unencumbered asset covenant or other
similar covenant or restriction which prohibits or limits the ability to sell or
create Liens against any Qualified Unencumbered Properties;

88



--------------------------------------------------------------------------------




(n)    enter into or permit to exist any Sale and Leaseback Transaction;
(o)    enter into or permit to exist any Off-Balance Sheet Arrangements without
the prior written consent of the Administrative Agent (which such consent shall
be granted or withheld in the discretion of the Administrative Agent); or
(p)    if any Event of Default has occurred and is continuing or would be
directly or indirectly caused as a result thereof, after the issuance thereof,
(i) amend or modify any of the terms of any Indebtedness of such Loan Party
(other than Indebtedness arising under the Loan Documents) if such amendment or
modification would add or change any terms in a manner adverse in any material
respect to such Loan Party or to the Lenders, (ii) shorten the final maturity or
average life to maturity thereof or require any payment thereon to be made
sooner than originally scheduled or increase the interest rate applicable
thereto, or (iii) make (or give any notice with respect thereto) any voluntary
or optional payment or prepayment thereof, or make (or give any notice with
respect thereto) any redemption or acquisition for value or defeasance
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange with respect thereto.
7.13    Organizational Matters.(a) Permit any member of the Consolidated Group
to change its fiscal year without the prior written consent of the Required
Lenders or (b) permit any Loan Party to amend, modify or change its partnership
agreement (other than a change limited solely to add additional limited partners
or authorize the issuance of additional units) or articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in any manner that would reasonably be likely to adversely
affect the rights of the Lenders in any material respect.
7.14    Ownership and Creation of Foreign Subsidiaries.Notwithstanding any other
provisions of this Agreement to the contrary, create, acquire or permit to exist
any Foreign Subsidiaries.
7.15    Prohibition on Additional Equity Interests and New Members or Partners.
Prior to the Unsecured Conversion and solely limited to the Subsidiary
Guarantors, (i) issue any additional Equity Interests (other than to the
Borrower, CCIT II or another Wholly-Owned Subsidiary which has also pledged to
Administrative Agent a first priority perfected security interest in such
additional Equity Interests by executing a Joinder Agreement and satisfying the
conditions and requirements therein), or (ii) admit any new member, partner or
holder of any Equity Interest (other than to any Loan Party or Wholly-Owned
Subsidiary which has also pledged to Administrative Agent a first priority
perfected security interest in the resulting Equity Interests by executing a
Joinder Agreement and satisfying the conditions and requirements therein).
ARTICLE VIII.    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(u)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan (including any Required
Amortization Payments) or any L/C Obligation, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

89



--------------------------------------------------------------------------------




(v)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05, 6.10 or
6.11 or Article VII; or (ii) any Loan Party fails to perform or observe any
covenant or agreement contained in Sections 6.01, 6.02 or 6.03(b)-(f) on its
part to be performed or observed and such failure continues beyond any cure
period as may be specifically noted therein (or, if no such cure period is
provided, five (5) days after such Loan Party’s receipt of notice of such
failure); or
(w)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues beyond any cure period as may be specifically noted therein (or, if no
such cure period is provided, thirty (30) days after such Loan Party’s receipt
of notice of such failure); provided, however, if such failure cannot be
reasonably cured within such cure period, such cure period shall be extended by
a reasonable amount of time needed to cure such failure not to exceed sixty (60)
days after such Loan Party’s receipt of such notice; and provided further, this
subsection (c) shall not apply to the obligations to satisfy the Minimum Equity
Raise Test, by raising Additional Equity pursuant to Section 2.18; or
(x)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in any material respect, when made or deemed made; or
(y)    Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or any Guarantee of any such
Indebtedness (in either case, other than the Obligations and Indebtedness under
Swap Contracts) having an aggregate outstanding principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
Fifty Million and No/100 Dollars ($50,000,000.00) and such failure is not waived
and continues beyond any cure period as may be specifically noted therein or (B)
fails to observe or perform any other material agreement or condition relating
to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any Event of Default (as defined in such Swap Contract) as to
which any Loan Party is the Defaulting Party (as defined in such Swap Contract)
that is not waived and continues beyond any cure period provided therein or (B)
any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which any Loan Party is an Affected Party (as defined therein)
and, in either event, the Swap Termination Value owed by any Loan Party as a
result thereof is greater Fifteen Million and No/100 Dollars ($15,000,000.00);
or
(z)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian,

90



--------------------------------------------------------------------------------




conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(aa)    Inability to Pay Debts; Attachment. (i) A Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or
(bb)    Judgments. There is entered against a Loan Party (i) any one or more
judgments or orders for the payment of money in an aggregate amount exceeding
Fifteen Million and No/100 Dollars ($15,000,000.00) individually or in the
aggregate Fifty Million and No/100 Dollars ($50,000,000.00) (to the extent not
covered by independent third‑party insurance as to which the insurer does not
dispute coverage) which remains unsatisfied or unstayed for a period in excess
of sixty (60) days, or (ii) any one or more non‑monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, either (A) the Loan Party is not
actively challenging the validity, enforceability or effectiveness of such
judgment or the grounds for same or (B) there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(cc)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Loan Party under Title IV of ERISA to the Plan or
the PBGC in an aggregate amount in excess of Twenty-five Million and No/100
Dollars ($25,000,000.00), or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
Twenty-five Million and No/100 Dollars ($25,000,000.00); or
(dd)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing or pursuant to judicial proceedings the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document; or
(ee)    Change of Control. There occurs any Change of Control; or
(ff)    Approved Subordination Agreement. Any payment of any Approved
Subordinated Debt in violation of the terms of the applicable Approved
Subordination Agreement or any other breach of any Approved Subordination
Agreement; or
(gg)    Approved Subordinated Debt. Any monetary default under the Approved
Subordinated Debt that is not cured within five (5) Business Days.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

91



--------------------------------------------------------------------------------




(w)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(x)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(y)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(z)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of the entry of an order for relief
with respect to a Loan Party or a Subsidiary thereof under the Bankruptcy Code
of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and Section 2.16 be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the L/C Issuer (not to exceed one counsel to the
L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract between any Loan Party and any Lender
or any Affiliate of a Lender, ratably among the Lenders, the applicable
Affiliates (with respect to clause (ii)) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

92



--------------------------------------------------------------------------------




Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
ARTICLE IX.    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints JPMC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(m)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(n)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its

93



--------------------------------------------------------------------------------




reasonable opinion or the reasonable opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
(o)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

94



--------------------------------------------------------------------------------




9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof or a court of competent jurisdiction has
determined in a final judgment that the Administrative Agent has taken actions,
or omitted to take actions, constituting gross negligence or willful misconduct
in connection with the performance of its rights, powers or duties hereunder or
under the other Loan Documents, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by JPMC as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably

95



--------------------------------------------------------------------------------




satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc.Anything herein to the contrary notwithstanding,
none of the Bookrunner, Syndication Agent, Documentation Agent or Arranger
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(k)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(l)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

96



--------------------------------------------------------------------------------




9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Subsidiary Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary Guarantor as a result of a
transaction permitted hereunder, (b) to release the Cash Collateral and any Lien
thereon in accordance with the terms and conditions set forth in Section 2.15,
and (c) to release any Lien on any of the Collateral (i) upon all Obligations
being Fully Satisfied, (ii) pursuant to Section 2.19 or Section 6.14, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Collateral or any Subsidiary Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.
9.11    Swap Contracts.No Lender or Affiliate of a Lender that obtains the
benefits of Section 8.03 or the Guaranty by virtue of the provisions hereof (in
its role as provider of a Swap Contract to the Borrower or any Loan Party) shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document other than in its capacity as
a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Treasury Management Agreements and Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender, as the case may
be.
9.12    Enforcement.Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with the Loan Documents for the
benefit of all applicable Persons.
ARTICLE X.    

MISCELLANEOUS
10.01    Amendments, Etc.No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(f)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);
(g)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Revolving Commitments hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

97



--------------------------------------------------------------------------------




(h)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of the Leverage Ratio
(including any change in such defined term or defined terms used directly or
indirectly in the definition of Leverage Ratio), as it is used in determining
the Applicable Rate, that would result in a reduction of any interest rate on
any Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate or
Letter of Credit Fees at the Default Rate;
(i)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(j)    change any provision of this Section or the definition of “Required
Lenders,” “Required Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;
(k)    release the Borrower or CCIT II without the written consent of each
Lender;
(l)    release all or substantially all of the Subsidiary Guarantors (except in
connection with the release of Qualified Unencumbered Properties pursuant to
this Agreement) without the consent of each Lender;
(m)    change the definition of “Borrowing Base” or any of the definitions
directly related thereto without the written consent of each Lender; or
(n)    change the definition of “Qualified Unencumbered Properties” without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(f) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.
Notwithstanding the above:
(A)    prior to the termination of the Aggregate Revolving Commitments, unless
also signed by Revolving Lenders holding in the aggregate at least a majority of
the Aggregate Revolving Commitments, no such amendment, waiver or consent shall,
(i) waive any Default for purposes of Section 4.02(b) or (ii) amend, change,
waive, discharge or terminate Sections 2.03(a)(ii)(B), 4.02 or 8.01 in a manner
adverse to such Lenders or this clause (A);

98



--------------------------------------------------------------------------------




(B)    each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein,
(C)    the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders;
(D)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(y) the principal owing to such Lender may not be decreased without the consent
of such Lender and (z) the interest rate being paid to such Lender may not be
decreased without the consent of such Lender; and
(E)    no amendment contemplated by Section 2.14(b)(ii) shall require the
consent of any Person other than the Borrower and the Lenders providing such New
Term Loan.
10.02    Notices; Effectiveness; Electronic Communication.
(p)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(ii)    if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(iii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(q)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications

99



--------------------------------------------------------------------------------




pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(r)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(s)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(t)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed

100



--------------------------------------------------------------------------------




Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent, any Lender and the L/C Issuer (but not
including fees related to internal counsel of such Persons) taken as a whole
(unless (x) a conflict exists as determined in the good faith judgment of each
affected Lender or the L/C Issuer, in which case(s) the fees, charges and
disbursements of reasonably necessary additional counsel

101



--------------------------------------------------------------------------------




for all such affected Lenders or the L/C Issuer shall be covered, or (y) a
special counsel is necessary as determined in the good faith judgment of the
Administrative Agent, in which case(s) the fees, charges and disbursements of
one reasonably necessary special counsel for the Administrative Agent shall be
covered), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. It is understood and agreed that the Administrative
Agent may determine, in its discretion, the one counsel referenced in
subsection (a)(iii); provided, however, that upon the written request of the
Required Lenders (subject to the proviso in Section 9.03(b)), the Administrative
Agent shall, pursuant to such written request, engage a different counsel to
serve as the one counsel referenced in subsection (a)(iii).
(g)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees (but not including fees related to internal counsel of such
Persons), plus, (x) in the event of a conflict of interest as determined in the
good faith judgment of each affected Indemnitee, one additional counsel for all
such affected Indemnitees (together with all similarly situated Indemnitees) and
(y) in the event that a special counsel is necessary as determined in the good
faith judgment of the Administrative Agent, one additional counsel for
Administrative Agent), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. It is understood and agreed
that the Administrative Agent may determine, in its discretion, the one counsel
for all Indemnitees referenced in this subsection (b); provided, however, that
upon the written request of the Required Lenders (subject to the proviso in
Section 9.03(b)), the Administrative Agent shall, pursuant to such written
request, engage a different counsel to serve as the one counsel for all
Indemnitees referenced

102



--------------------------------------------------------------------------------




in this subsection (b). This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(h)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsections (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, a Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(j)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after receipt by the Borrower of written demand
therefor.
(k)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of a
Loan Party is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

103



--------------------------------------------------------------------------------




10.06    Successors and Assigns.
(h)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(i)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(ii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (and participations in Letters of
Credit and Swing Line Loans) of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than Five Million and No/100 Dollars ($5,000,000.00) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(iii)    Intentionally Omitted.

104



--------------------------------------------------------------------------------




(iv)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, further, that the
Borrower shall be deemed to have consented to any such assignment requiring its
consent under this clause (A) unless it shall object thereto by written notice
to the Administrative Agent within five (5) Business Days after having received
written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under Swing Line Loans
(whether or not then outstanding).
(v)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of Three Thousand Five
Hundred and No/100 Dollars ($3,500.00) payable by the assignor; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(vi)    No Assignment to Certain Persons. Except as provided in subsection (h)
of this Section 10.06, no such assignment shall be made (A) to a Loan Party or
any Affiliates or Subsidiaries of a Loan Party or (B) to any Defaulting Lender
or any of its Affiliates or Subsidiaries or to any Person who, upon becoming a
Lender hereunder, would constitute one of the foregoing Persons described in
this clause (B).
(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities

105



--------------------------------------------------------------------------------




then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a substitute Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(j)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(k)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

106



--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 10.01(a) –
(f) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under subsection (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(l)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(m)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04),

107



--------------------------------------------------------------------------------




(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Committed Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Committed Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial paper or
other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of Three Thousand Five Hundred and No/100 Dollars ($3,500.00)
(which processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.
(n)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time JPMC
assigns all of its Commitment and Loans pursuant to subsection (b) above, JPMC
may, (i) upon thirty (30) calendar days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty (30) calendar days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder with the
consent of such successor L/C Issuer or Swing Line Lender; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of JPMC as L/C Issuer or Swing Line Lender, as the case may be. If
JPMC resigns as L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If JPMC resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to JPMC to effectively assume the obligations of JPMC with respect
to such Letters of Credit.
(o)    Borrower Loan Purchase.
(i)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the Borrower shall have the right from time to time to voluntarily
purchase Term Loans from one or more Lenders and simultaneously cancel or retire
such Term Loans and Lenders shall be permitted to sell or assign such Term Loans
to the Borrower (in each case, a “Borrower Loan Purchase”) provided that no
Default or Event of Default shall exist at the time of such purchase and
assignment or would result from such purchase and assignment and subject to
satisfaction all of the other requirements of this Section 10.06(h).

108



--------------------------------------------------------------------------------




(ii)    Any offer to make a Borrower Loan Purchase by the Borrower and any sale
of Term Loans to the Borrower by a Lender shall be in accordance with the
following:
(A)    by no later than 11:00 a.m. at least five (5) Business Days prior to the
Response Date (as defined below), the Borrower shall notify the Administrative
Agent (and the Administrative Agent shall provide such information to the
Lenders), in writing, of its desire to purchase Term Loans from the Lenders (the
“Purchase Offer”) which Purchase Offer shall be made to all Lenders on a pro
rata basis and shall contain (I) the date by which the Lenders may elect to
participate in a Borrower Loan Purchase (the “Response Date”), (II) the price
(which may be a range and which may be at a discount to par) of the proposed
purchase (the “Offer Price”), (III) the amount of Term Loans the Borrower is
proposing to purchase and (IV) the type of Term Loans, if applicable;
(B)    no later than 5:00 p.m. on the Response Date, each Lender shall, in its
sole discretion, notify the Administrative Agent and the Borrower, in writing,
as to the amount of Term Loans it wishes to sell to the Borrower (which shall
not be less than One Million and No/100 Dollars ($1,000,000.00) at the Offer
Price (any such notification by a Lender shall be irrevocable absent manifest
error and shall be referred to herein as a “Sales Offer” and any failure to
timely provide such notice shall be deemed a decline of the Purchase Offer);
(C)    The Borrower may accept as many or as few of the Sales Offers by written
notice to the Administrative Agent no later than 5:00 p.m. as of the third
Business Day following the Response Date (the “Acceptance Date”), provided that
(I) such offers must be accepted in descending order of discount (that is, the
Borrower must accept the greatest discount first, then the next greatest
discount, and so on), and (II) in the case of a tie, the prepayment must be
applied on a pro rata basis to the offering Lenders based on the principal
amount of the Loans offered for prepayment. The Administrative Agent will notify
the Lenders that provided Sales Offers as to whether or not their offer was
accepted and, in the case of acceptance, the principal amount subject to
prepayment. The Borrower will purchase the Loans on a certain Business Day (the
“Settlement Date”; which Settlement Date shall be determined by the Borrower in
conjunction with the Administrative Agent, provided that the Settlement Date
shall be (x) no earlier than two (2) Business Days and (y) no later than
five (5) Business Days, in each case, following the Acceptance Date) by payment
of the discounted principal amount to the Administrative Agent for distribution
to the respective Lenders; and
(D)    on the Settlement Date, the Borrower shall deliver to the Administrative
Agent a certificate stating that (I) when the Borrower delivered the Purchase
Offer and (II) at all times subsequent to its delivery of the Purchase Offer
through the time of such Borrower Loan Purchase, the Borrower did not have any
material non-public information (“MNPI”) that either (y) was not, or has not
been, disclosed to the Lenders (other than those which have elected not to
receive such MNPI) during such time or (z) would reasonably be expected to have
a material effect upon, or otherwise be material to, the market price of the
Term Loan or a Lender’s decision to participate in such Borrower Loan Purchase.
(iii)    In order to consummate a Borrower Loan Purchase:

109



--------------------------------------------------------------------------------




(A)    each of the assigning Lender and the Borrower (in its capacity as
purchaser of the applicable Term Loan) shall enter into a Borrower Assignment
Agreement as of the Settlement Date; and
(B)    the Administrative Agent shall receive the recordation and processing fee
in connection with such assignment as set forth in Section 10.06(b)(iv);
(iv)    A Borrower Loan Purchase shall be effective upon satisfaction of the
conditions set forth in clauses (i), (ii) and (iii) of this Section 10.06(h)
above and such date shall be referred to herein as a “Borrower Assignment
Effective Date.”
(v)    On and after a Borrower Assignment Effective Date, (I) the Term Loans
purchased by the Borrower shall be deemed cancelled or retired for all purposes
and shall no longer be deemed outstanding (and may not be resold by the
Borrower), for all purposes of this Agreement and all other Loan Documents
(notwithstanding any provisions herein or therein to the contrary), including,
but not limited to, (A) the making of, or the application of, any payments to
the Lenders under this Agreement or any other Loan Document, (B) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Loan Document, (C) the providing of any rights to
the Borrower as a Lender under this Agreement or any other Loan Document,
(D) the determination of Required Lenders and (E) the calculation of the amount
of Indebtedness hereunder and (II) no interest or fees of any type shall accrue
from and after a Borrower Assignment Effective Date on any Term Loans purchased
by the Borrower on such Borrower Assignment Effective Date. For clarification
purposes, the Borrower shall never be deemed to be a Lender hereunder.
(vi)    The Lenders hereby consent to the transactions described in this
Section 10.06(h) and waive the requirements of any provision of this Agreement
and any other Loan Document that might otherwise result in a breach of this
Agreement or create a Default or an Event of Default as a result of or in
connection with the consummation of any Borrower Loan Purchase. The Lenders
acknowledge that purchases made by the Borrower pursuant to this
Section 10.06(h) will result in the retirement of Term Loans on a non-pro rata
basis among the Lenders. The Lenders further acknowledge that any payment made
to a Lender in connection with a Borrower Loan Purchase is solely for the
account of such Lender and no ratable sharing of such proceeds is required under
this Agreement or any other Loan Document.
(vii)    All Borrower Loan Purchases and subsequent cancellation or retirement
of such Term Loans by the Borrower pursuant to this Section 10.06(h) shall
reduce pro rata the payments, with respect to Term Loans, due on the Maturity
Date.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding

110



--------------------------------------------------------------------------------




relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii)
any actual or prospective direct or indirect contractual counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary of any Loan Party relating to the Borrower or any
Subsidiary of any Loan Party or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or a Subsidiary of any Loan Party, provided that, in the case of information
received from the Borrower or any Subsidiary of any Loan Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary of any Loan Party, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer,
the Swing Line Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

111



--------------------------------------------------------------------------------




10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has

112



--------------------------------------------------------------------------------




been approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding “par” principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(c)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(d)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING

113



--------------------------------------------------------------------------------




RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(f)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that:  (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) each of the Administrative Agent, the
Lenders and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger or Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Arranger or Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of

114



--------------------------------------------------------------------------------




their respective Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.
10.20    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Remainder of page left intentionally blank--signature page(s) to follow.]



115



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first-above written.
COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP, a Delaware limited
partnership, as Borrower
By:
Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation, its
general partner

By:
/s/ D. Kirk McAllaster, Jr.
Name:
D. Kirk McAllaster, Jr.
Title:
Executive Vice President and Chief Financial Officer







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Ryan Dempsty
Name:
Ryan Dempsty
Title:
Authorized Officer









--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Ryan Dempsty
Name:
Ryan Dempsty
Title:
Authorized Officer







